Exhibit 10.1

 

 

 

$83,500,000 Term Loan Facility

(subject to increase to $250,000,000)

TERM LOAN AGREEMENT

Dated as of September 3, 2008

by and among

PREIT ASSOCIATES, L.P.

and

PREIT-RUBIN, INC.

as Borrower,

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST,

as Parent,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 11.5.(c),

as Lenders,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent, Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS*

 

Article I. Definitions

   1

Section 1.1. Definitions

   1

Section 1.2. General; References to Times

   1

Article II. Credit Facilities

   2

Section 2.1. Term Loans

   2

Section 2.2. Rates and Payment of Interest on Loans

   3

Section 2.3. Number of Interest Periods

   3

Section 2.4. Repayment of Loans

   3

Section 2.5. Late Charges

   3

Section 2.6. Prepayments

   4

Section 2.7. Continuation

   4

Section 2.8. Conversion

   4

Section 2.9. Notes

   5

Section 2.10. Extension of Termination Date

   5

Section 2.11. Joint and Several Liability

   5

Section 2.12. Actions of the Borrower

   7

Section 2.13. Funds Transfer Disbursements

   7

Section 2.14. Additional Term Loans

   8

Article III. Payments, Fees and Other General Provisions

   9

Section 3.1. Payments

   9

Section 3.2. Pro Rata Treatment

   9

Section 3.3. Sharing of Payments, Etc.

   9

Section 3.4. Several Obligations

   10

Section 3.5. Fees

   10

Section 3.6. Computations

   11

Section 3.7. Usury

   11

Section 3.8. Statements of Account

   11

Section 3.9. Defaulting Lenders

   11

Section 3.10. Taxes

   12

Article IV. Yield Protection, Etc.

   14

Section 4.1. Additional Costs; Capital Adequacy

   14

Section 4.2. Suspension of LIBOR Loans

   15

Section 4.3. Illegality

   16

Section 4.4. Compensation

   16

Section 4.5. Treatment of Affected Loans

   16

Section 4.6. Affected Lenders

   17

Section 4.7. Assumptions Concerning Funding of LIBOR Loans

   18

 

* This Table of Contents is not part of the Credit Agreement and is provided as
a convenience only.

 

- i -



--------------------------------------------------------------------------------

Section 4.8. Change of Lending Office

   18

Article V. Conditions Precedent

   18

Section 5.1. Initial Conditions Precedent

   18

Section 5.2. Conditions Precedent to All Credit Events

   20

Section 5.3. Conditions as Covenants

   21

Article VI. Representations and Warranties

   21

Section 6.1. Representations and Warranties

   21

Section 6.2. Survival of Representations and Warranties, Etc.

   27

Article VII. Affirmative Covenants

   28

Section 7.1. Financial Reporting and Other Information

   28

Section 7.2. Preservation of Existence and Similar Matters

   32

Section 7.3. Compliance with Applicable Law

   32

Section 7.4. Maintenance of Property

   32

Section 7.5. Conduct of Business

   32

Section 7.6. Insurance

   32

Section 7.7. Payment of Taxes and Claims

   33

Section 7.8. Books and Records; Visits and Inspections

   33

Section 7.9. Use of Proceeds

   33

Section 7.10. Environmental Matters

   34

Section 7.11. Further Assurances

   34

Section 7.12. Material Contracts

   34

Section 7.13. REIT Status

   35

Section 7.14. Exchange Listing

   35

Section 7.15. Guarantors

   35

Section 7.16. Release of PREIT-Rubin, Inc. as Borrower

   36

Section 7.17. Interest Rate Agreements

   36

Article VIII. Negative Covenants

   36

Section 8.1. Financial Covenants

   36

Section 8.2. Restricted Payments

   39

Section 8.3. Liens; Negative Pledges

   40

Section 8.4. Restrictions on Intercompany Transfers

   41

Section 8.5. Mergers, Acquisitions and Sales of Assets

   41

Section 8.6. Fiscal Year

   41

Section 8.7. Modifications of Organizational Documents and Material Contracts

   42

Section 8.8. Transactions with Affiliates

   42

Section 8.9. ERISA Exemptions

   42

Article IX. Default

   42

Section 9.1. Events of Default

   42

Section 9.2. Remedies Upon Event of Default

   47

Section 9.3. Marshaling; Payments Set Aside

   47

 

- ii -



--------------------------------------------------------------------------------

Section 9.4. Allocation of Proceeds

   47

Section 9.5. Performance by Agent

   48

Section 9.6. Rescission of Acceleration by Requisite Lenders

   48

Section 9.7. Rights Cumulative

   49

Article X. The Agent

   49

Section 10.1. Appointment and Authorization

   49

Section 10.2. Agent’s Reliance, Etc.

   50

Section 10.3. Notice of Defaults

   51

Section 10.4. Wells Fargo as Lender

   51

Section 10.5. Approvals of Lenders

   51

Section 10.6. Lender Credit Decision, Etc.

   52

Section 10.7. Indemnification of Agent

   52

Section 10.8. Successor Agent

   53

Section 10.9. Titled Agents

   54

Article XI. Miscellaneous

   54

Section 11.1. Notices

   54

Section 11.2. Expenses

   55

Section 11.3. Setoff

   56

Section 11.4. Litigation; Jurisdiction; Other Matters; Waivers

   56

Section 11.5. Successors and Assigns

   57

Section 11.6. Amendments and Waivers

   59

Section 11.7. Nonliability of Agent and Lenders

   61

Section 11.8. Confidentiality

   61

Section 11.9. Indemnification

   62

Section 11.10. Termination; Survival

   63

Section 11.11. Severability of Provisions

   63

Section 11.12. GOVERNING LAW

   63

Section 11.13. Counterparts

   63

Section 11.14. Obligations with Respect to Loan Parties

   63

Section 11.15. Limitation of Liability

   64

Section 11.16. Entire Agreement

   64

Section 11.17. Construction

   64

Section 11.18. Time of the Essence

   64

Section 11.19. Electronic Delivery of Certain Information

   64

 

- iii -



--------------------------------------------------------------------------------

THIS TERM LOAN AGREEMENT dated as of September 3, 2008, by and among PREIT
ASSOCIATES, L.P., a Delaware limited partnership (“PREIT”), PREIT-RUBIN, INC., a
Pennsylvania corporation (“PREIT-RUBIN”; together with PREIT, each a Borrower
and collectively, the “Borrower”), PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a
Pennsylvania business trust (the “Parent”), each of the financial institutions
initially a signatory hereto together with their assignees pursuant to
Section 11.5.(c), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lead Arranger
(the “Lead Arranger”), as Sole Bookrunner (the “Sole Bookrunner”), and as Agent.

WHEREAS, the Lenders are willing to make available to the Borrower term loans in
an aggregate principal amount of $83,500,000 (which amount may be increased to
$250,000,000) on and subject to the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the capitalized terms used herein
shall have their respective defined meanings as set forth in Annex I.

Section 1.2. General; References to Times.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect as of the
Agreement Date; provided, however, notwithstanding anything contained herein to
the contrary, for purposes of the financial covenants set forth in Section 8.1.
of this Agreement, the phrase “Parent and its Subsidiaries determined on a
consolidated basis” (and similar phrases having the same meaning) shall not be
deemed to include the consolidation of any FIN 46 Entity but shall include a
percentage of the assets, liabilities, income or loss attributable to each FIN
46 Entity equal to the Parent’s direct or indirect ownership interest in such
entity without regard to FIN 46. Notwithstanding the foregoing, if at any time
any change in GAAP, including without limitation, the implementation of FAS 141,
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Requisite Lenders shall so
request, the Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Requisite Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles,



--------------------------------------------------------------------------------

exhibits and schedules herein and hereto unless otherwise indicated. References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include, unless
otherwise indicated, all documents, instruments or agreements issued or executed
in replacement thereof, to the extent permitted hereby and (c) shall mean,
unless otherwise indicated, such document, instrument or agreement, or
replacement thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Parent or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to San Francisco, California
time.

ARTICLE II. CREDIT FACILITIES

Section 2.1. Term Loans.

(a) Making of Term Loans. Subject to the terms and conditions set forth in this
Agreement, each Lender severally and not jointly agrees to make a Loan to the
Borrower on the Effective Date, in a principal amount equal to such Lender’s
Commitment. Each Base Rate Loan shall be in an aggregate minimum amount of
$500,000 and integral multiples of $100,000 in excess thereof. Each LIBOR Loan
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$250,000 in excess of that amount. Once repaid, the principal amount of a Loan
may not be reborrowed.

(b) Requests for Loans. Not later than 9:00 a.m. San Francisco time at least
three (3) Business Days prior to the Effective Date, the Borrower shall deliver
to the Agent the Notice of Borrowing. The Notice of Borrowing shall be
irrevocable once given and binding on the Borrower. Prior to delivering the
Notice of Borrowing, the Borrower may (without specifying whether a Loan will be
a Base Rate Loan or a LIBOR Loan) request that the Agent provide the Borrower
with the most recent LIBOR available to the Agent. The Agent shall provide such
quoted rate to the Borrower on the date of such request or as soon as possible
thereafter.

(c) Funding of Loans. Each Lender shall deposit an amount equal to the Loan to
be made by such Lender to the Borrower with the Agent at the Principal Office,
in immediately available funds not later than 9:00 a.m. San Francisco time on
the Effective Date. Subject to fulfillment of all applicable conditions set
forth herein, the Agent shall make available to the Borrower at the Principal
Office, not later than 12:00 noon San Francisco time on the Effective Date, the
proceeds of such amounts received by the Agent. No Lender shall be responsible
for the failure of any other Lender to make a Loan or to perform any other
obligation to be made or performed by such other Lender hereunder, and the
failure of any Lender to make a Loan or to perform any other obligation to be
made or performed by it hereunder shall not relieve the obligation of any other
Lender to make any Loan or to perform any other obligation to be made or
performed by such other Lender.

 

- 2 -



--------------------------------------------------------------------------------

Section 2.2. Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of the Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

(i) with respect to any portion of such Loan that is a Base Rate Loan, at the
Base Rate (as in effect from time to time), plus the Applicable Margin; and

(ii) with respect to any portion of such Loan that is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor (from the first day to, but
excluding, the last day of such Interest Period), plus the Applicable Margin.

Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of the Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full month occurring after
the Effective Date and (ii) on any date on which the principal balance of such
Loan is due and payable in full (whether at maturity, due to acceleration or
otherwise). Interest payable at the Post-Default Rate shall be payable from time
to time on demand. All determinations by the Agent of an interest rate hereunder
shall be conclusive and binding on the Lenders and the Borrower for all
purposes, absent manifest error.

Section 2.3. Number of Interest Periods.

There may be no more than 3 different Interest Periods outstanding at the same
time with respect to the Loans.

Section 2.4. Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued and unpaid interest on, the Loans on the Termination Date.

Section 2.5. Late Charges.

If any payment required under this Agreement is not paid within 10 days after it
becomes due and payable, the Requisite Lenders may, by notice to the Borrower,
require that the Borrower pay a late charge for late payment to compensate the
Lenders for the loss of use of funds and for the expenses of handling the
delinquent payment, in an amount not to exceed four percent (4.0%) of such
delinquent payment. Such late charge shall be paid in any event not later than
the due date of the next subsequent installment of principal and/or interest. In
the event the maturity of the Obligations hereunder occurs or is accelerated
pursuant to Section 9.2., this Section shall apply only to payments overdue
prior to the time of such acceleration. This Section shall not be deemed to be a
waiver of the Lenders’ right to accelerate payment of any of the Obligations as
permitted under the terms of this Agreement.

 

- 3 -



--------------------------------------------------------------------------------

Section 2.6. Prepayments.

Subject to Section 4.4. and payment of any Fees payable under Section 3.5(c),
the Borrower may prepay the Loans, in whole or part, at any time during the
period from and including the date one year following the Agreement Date to but
excluding the Termination Date. The Borrower shall give the Agent at least three
(3) Business Days prior written notice of the prepayment of the Loans. Each
voluntary prepayment of the Loans shall be in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess thereof or, if the Loans
are being prepaid in full at such time, the prepayment may be in such other
amount as is then outstanding.

Section 2.7. Continuation.

So long as no Event of Default exists, the Borrower may on any Business Day,
with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any portion
thereof as a LIBOR Loan by selecting a new Interest Period for such LIBOR Loan
or any portion thereof. Each new Interest Period selected under this Section
shall commence on the last day of the immediately preceding Interest Period.
Each selection of a new Interest Period shall be made by the Borrower giving to
the Agent a Notice of Continuation not later than 9:00 a.m. (San Francisco time)
on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telephone or telecopy,
confirmed immediately in writing if by telephone, in the form of a Notice of
Continuation, specifying (a) the proposed date of such Continuation, (b) the
LIBOR Loan and portion thereof subject to such Continuation and (c) the duration
of the selected Interest Period, all of which shall be specified in such manner
as is necessary to comply with all limitations on Loans outstanding hereunder.
Each Notice of Continuation shall be irrevocable by and binding on the Borrower
once given. Promptly after receipt of a Notice of Continuation, the Agent shall
notify each Lender by telecopy, or other similar form of transmission of the
proposed Continuation. If the Borrower shall fail to select in a timely manner a
new Interest Period for any LIBOR Loan in accordance with this Section, such
Loan will automatically, on the last day of the current Interest Period
therefor, Continue as a LIBOR Loan having an Interest Period of one month
notwithstanding the Borrower not complying with this Section.

Section 2.8. Conversion.

So long as no Event of Default exists, the Borrower may on any Business Day,
upon the Borrower’s giving of a Notice of Conversion to the Agent, Convert all
or a portion of a Loan of one Type into a Loan of another Type. Any Conversion
of a LIBOR Loan into a Base Rate Loan shall be made on, and only on, the last
day of an Interest Period for such LIBOR Loan and, upon

 

- 4 -



--------------------------------------------------------------------------------

Conversion of a Base Rate Loan into a LIBOR Loan, the Borrower shall pay accrued
interest to the date of Conversion on the principal amount so Converted. Each
such Notice of Conversion shall be given not later than 9:00 a.m. (San Francisco
time) one Business Day prior to the date of any proposed Conversion into Base
Rate Loans and three Business Days prior to the date of any proposed Conversion
into LIBOR Loans. Promptly after receipt of a Notice of Conversion, the Agent
shall notify each Lender by telecopy, or other similar form of transmission of
the proposed Conversion. Subject to the restrictions specified above, each
Notice of Conversion shall be by telephone (confirmed immediately in writing) or
telecopy in the form of a Notice of Conversion specifying (a) the requested date
of such Conversion, (b) the Type of Loan to be Converted, (c) the portion of
such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan. Each Notice of Conversion shall be
irrevocable by and binding on the Borrower once given.

Section 2.9. Notes.

The Loan made by each Lender shall, in addition to this Agreement, also be
evidenced by a Note, payable to the order of such Lender in a principal amount
equal to the amount of its Commitment as originally in effect and otherwise duly
completed (or if such Lender was not a Lender on the Effective Date, in a
principal amount equal to the initial principal amount of the Loan of such
Lender).

Section 2.10. Extension of Termination Date.

The Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year. The Borrower may exercise such right only by
executing and delivering to the Agent at least 90 days but not more than 180
days prior to the current Termination Date, a written request for such extension
(an “Extension Request”). The Agent shall forward to each Lender a copy of the
Extension Request received by the Agent promptly upon receipt thereof. Subject
to satisfaction of the following conditions, the Termination Date shall be
extended for one year: (a) immediately prior to such extension and immediately
after giving effect thereto, (i) no Default or Event of Default shall exist and
(ii) the representations and warranties made or deemed made by the Borrower and
each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects on and as of the date of such
extension with the same force and effect as if made on and as of such date
(except to the extent that such representations and warranties expressly relate
solely to an earlier date) and (b) the Borrower shall have paid the Fees payable
under Section 3.5.(b).

Section 2.11. Joint and Several Liability.

(a) The obligations of each Borrower hereunder and under the other Loan
Documents to which either Borrower is a party shall be joint and several, and
accordingly, each Borrower confirms that it is liable for the full amount of the
Obligations, regardless of whether incurred by such Borrower or the other
Borrower.

 

- 5 -



--------------------------------------------------------------------------------

(b) Each Borrower represents and warrants to the Agent and the Lenders that each
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Lenders through their collective efforts.

(c) Neither the Agent nor any Lender shall be obligated or required before
enforcing any Loan Document against a Borrower: (a) to pursue any right or
remedy any of them may have against the other Borrower, any Guarantor or any
other Person or commence any suit or other proceeding against the other
Borrower, any Guarantor or any other Person in any court or other tribunal;
(b) to make any claim in a liquidation or bankruptcy of the other Borrower, any
Guarantor or any other Person; or (c) to make demand of the other Borrower, any
Guarantor or any other Person or to enforce or seek to enforce or realize upon
any collateral security held by the Agent or any Lender which may secure any of
the Obligations.

(d) It is the intent of each Borrower, the Agent and the Lenders that in any
proceeding of the types described in Sections 9.1(e) or 9.1(f), a Borrower’s
maximum obligation hereunder shall equal, but not exceed, the maximum amount
which would not otherwise cause the obligations of such Borrower hereunder to be
avoidable or unenforceable against such Borrower in such proceeding as a result
of Applicable Law, including without limitation, (i) Section 548 of the
Bankruptcy Code of 1978 and (ii) any state fraudulent transfer or fraudulent
conveyance act or statute applied in such proceeding, whether by virtue of
Section 544 of the Bankruptcy Code of 1978 or otherwise. The Applicable Laws
under which the possible avoidance or unenforceability of the obligations of
such Borrower hereunder shall be determined in any such proceeding are referred
to as the “Avoidance Provisions”. Accordingly, to the extent that the
obligations of either Borrower hereunder would otherwise be subject to avoidance
under the Avoidance Provisions, the maximum Obligations for which such Borrower
shall be liable hereunder shall be reduced to that amount which, as of the time
any of the Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of such Borrower hereunder, to be
subject to avoidance under the Avoidance Provisions. This subsection is intended
solely to preserve the rights of the Agent and the Lenders hereunder to the
maximum extent that would not cause the obligations of either Borrower hereunder
to be subject to avoidance under the Avoidance Provisions, and no Borrower or
any other Person shall have any right or claim under this Section that would not
otherwise be available to such Person under the Avoidance Provisions.

(e) Each Borrower assumes all responsibility for being and keeping itself
informed of the financial condition of the other Borrower, and of all other
circumstances bearing upon the risk of nonpayment of any of the Obligations and
the nature, scope and extent of the risks that such Borrower assumes and incurs
hereunder, and agrees that neither the Agent nor any Lender shall have any duty
whatsoever to advise either Borrower of information regarding such circumstances
or risks.

 

- 6 -



--------------------------------------------------------------------------------

Section 2.12. Actions of the Borrower.

Each Borrower hereby appoints the other Borrower to act as its agent for all
purposes under the Loan Documents (including, without limitation, with respect
to all matters related to the borrowing and repayment of Loans). Each Borrower
acknowledges and agrees that (a) one Borrower may execute such documents as such
Borrower deems appropriate in its sole discretion, and with respect to any such
document executed by only one Borrower, each Borrower shall be bound by and
obligated by all of the terms of any such document, (b) any notice or other
communication delivered by the Agent or any Lender hereunder to either Borrower
shall be deemed to have been delivered to each Borrower and (c) the Agent and
the Lenders shall accept (and shall be permitted to rely on) any document or
agreement executed by both Borrowers or either Borrower individually. Each
Borrower agrees that any action taken by one Borrower without the consent of, or
notice to, the other Borrower shall not release or discharge either Borrower
from its obligations hereunder.

Section 2.13. Funds Transfer Disbursements.

(a) Generally. The Borrower hereby authorizes the Agent to disburse the proceeds
of the Loans made by the Lenders pursuant to the Loan Documents as requested by
an authorized representative of the Borrower to any of the accounts designated
in the Transfer Authorizer Designation Form. The Borrower agrees to be bound by
any transfer request: (i) authorized or transmitted by the Borrower; or,
(ii) made in the Borrower’s name and accepted by the Agent in good faith and in
compliance with these transfer instructions, even if not properly authorized by
the Borrower. The Borrower further agrees and acknowledges that the Agent may
rely solely on any bank routing number or identifying bank account number or
name provided by the Borrower to effect a wire or funds transfer even if the
information provided by the Borrower identifies a different bank or account
holder than named by the Borrower. The Agent is not obligated or required in any
way to take any actions to detect errors in information provided by the
Borrower. If the Agent takes any actions in an attempt to detect errors in the
transmission or content of transfer or requests or takes any actions in an
attempt to detect unauthorized funds transfer requests, the Borrower agrees that
no matter how many times the Agent takes these actions the Agent will not in any
situation be liable for failing to take or correctly perform these actions in
the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Agent and the Borrower. The Borrower agrees to notify
the Agent of any errors in the transfer of any funds or of any unauthorized or
improperly authorized transfer requests within fourteen (14) days after the
Agent’s confirmation to the Borrower of such transfer.

(b) Funds Transfer. The Agent will, in its sole discretion, determine the funds
transfer system and the means by which each transfer will be made. The Agent may
delay or refuse to accept a funds transfer request if the transfer would:
(i) violate the terms of this authorization (ii) require use of a bank
unacceptable to the Agent or any Lender or prohibited by any Governmental
Authority; (iii) cause the Agent or any Lender to violate any Federal Reserve or
other regulatory risk control program or guideline, or (iv) otherwise cause the
Agent or any Lender to violate any Applicable Law or regulation.

 

- 7 -



--------------------------------------------------------------------------------

(c) Limitation of Liability. Neither the Agent nor any Lender shall be liable to
the Borrower or any other parties for (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which the Borrower’s transfers may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Agent or any Lender, (ii) any loss, liability or delay caused by fires,
earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond the Agent’s or any Lender’s control, or
(iii) any special, consequential, indirect or punitive damages, whether or not
(x) any claim for these damages is based on tort or contract or (y) the Agent,
any Lender or the Borrower knew or should have known the likelihood of these
damages in any situation. Neither the Agent nor any Lender makes any
representations or warranties other than those expressly made in this Agreement.

Section 2.14. Additional Term Loans.

The Borrower shall have the right up to three times prior to March 20, 2010 to
request increases in the aggregate amount of the Loans by providing written
notice to the Agent, which notice shall be irrevocable once given. Any such
increase in the Loans must be in an aggregate minimum amount of $10,000,000 and
integral multiples of $1,000,000 in excess thereof (or such lesser aggregate
minimum amount as the Agent and the Borrower may agree); provided, that after
giving effect to any such increase pursuant to this Section, the aggregate
outstanding principal amount of the Loans may not exceed $250,000,000. Any such
increase shall be effected either by an existing Lender increasing the principal
amount of its Loan or by a Person becoming a Lender hereunder and making a Loan
to the Borrower. No existing Lender shall be required to increase the amount of
its Loan hereunder and any Person becoming a Lender under this Agreement in
connection with any such requested increase must be an Eligible Assignee unless
the Agent and the Borrower otherwise agree. No increase in the aggregate
outstanding principal amount of the Loans may be effected under this Section
(x) if a Default or Event of Default shall be in existence on the effective date
of such increase, (y) if any representation or warranty made or deemed made by
the Borrower or any other Loan Party in any Loan Document to which any such Loan
Party is a party is not (or would not be) true or correct on the effective date
of such increase (except to the extent that such representation or warranty
expressly relates solely to an earlier date (in which case such representation
or warranty shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances not prohibited hereunder) or
(z) unless prior to, or at the time of, such increase the principal amount of
the Loan held by Wells Fargo is $50,000,000 or less. In connection with any
increase in the aggregate amount of the Loans pursuant to this subsection,
(a) any Lender becoming a party hereto shall execute such documents and
agreements as the Agent may reasonably request and (b) the Borrower shall make
appropriate arrangements so that each new Lender, and any existing Lender
increasing the amount of its Loan, receives a new or replacement Note, as
appropriate, in the amount of such Lender’s Loan within 2 Business Days of the
effectiveness of the applicable increase.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement, the
Notes or any other Loan Document shall be made in Dollars, in immediately
available funds, without setoff, deduction or counterclaim, to the Agent at the
Principal Office, not later than 11:00 a.m. San Francisco time on the date on
which such payment shall become due (each such payment made after such time on
such due date to be deemed to have been made on the next succeeding Business
Day). Subject to Section 9.4., the Borrower shall, at the time of making each
payment under this Agreement or any other Loan Document, specify to the Agent
the amounts payable by the Borrower hereunder to which such payment is to be
applied. Each payment received by the Agent for the account of a Lender under
this Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Agent from time to time, for the account of such Lender at
the applicable Lending Office of such Lender. In the event the Agent fails to
pay such amounts to such Lender within one Business Day of receipt of such
amounts, the Agent shall pay interest on such amount at a rate per annum equal
to the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided in this Agreement: (a) the making of the
Loans by the Lenders under Section 2.1. shall be made by the Lenders pro rata
according to the amounts of their respective Commitments and the payment of the
Fees under Section 3.5.(a), (b) and (c) shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; (b) each payment or prepayment of principal of the Loans
by the Borrower shall be made for the account of the Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans held by
them; (c) each payment of interest on the Loans by the Borrower shall be made
for the account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders; and
(d) the Conversion and Continuation of the Loans of a particular Type (other
than Conversions provided for by Section 4.5.) shall be made pro rata among the
Lenders according to the principal amounts of their respective Loans and the
then current Interest Period for each Lender’s portion of each Loan of such Type
shall be coterminous.

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, the Loan
made by it under this Agreement or shall obtain payment on any other Obligation
owing by the Borrower or any other Loan Party through the exercise of any right
of set-off, banker’s lien or counterclaim or similar right or otherwise or
through voluntary prepayments directly to a Lender or other payments made by

 

- 9 -



--------------------------------------------------------------------------------

the Borrower or any other Loan Party to a Lender not in accordance with the
terms of this Agreement and such payment should be distributed to the Lenders in
accordance with Section 3.2. or Section 9.4., such Lender shall promptly
purchase from such other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 9.4., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Fees.

(a) Loan Fees. On the Effective Date, the Borrower agrees to pay to the Agent
all loan fees as have been agreed to in writing by the Borrower and the Agent
and as have been agreed to in writing by the Borrower and any Lender.

(b) Extension Fee. If, pursuant to Section 2.10., the Borrower exercises its
right to extend the Termination Date, the Borrower agrees to pay to the Agent
for the account of each Lender an extension fee equal to 0.25% of the
outstanding principal balance of such Lender’s Loan at such time. Such fee shall
be paid to the Agent for the account of the Lenders prior to, and as a condition
to, any such extension.

(c) Prepayment Fee. If, pursuant to Section 2.6., the Borrower prepays the
Loans, in whole or part at any time prior to March 20, 2010, the Borrower agrees
to pay to the Agent for the account of each Lender a prepayment fee equal to
one-fourth of one percent (0.25%) of the amount of such prepayment. The
Borrowers and the Lenders agree that such prepayment fee is a reasonable
calculation of the Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from an early prepayment
of the Loans.

 

- 10 -



--------------------------------------------------------------------------------

(d) Agent’s Fees. The Borrower agrees to pay the administrative and other fees
of the Agent as may be agreed to in writing from time to time.

Section 3.6. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

Section 3.7. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith. It is the express intent of the
parties hereto that the Borrower not pay and that the Lenders not receive,
directly or indirectly, in any manner whatsoever, interest in excess of that
which may be lawfully paid by the Borrower under Applicable Law. The parties
hereto hereby agree and stipulate that the only charge imposed upon the Borrower
for the use of money in connection with this Agreement is and shall be the
interest described in Sections 2.2.(a)(i) and (ii). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, loan fees, underwriting fees, default charges, late charges,
funding or “breakage” charges, increased cost charges, attorneys’ fees and
reimbursement for costs and expenses paid by the Agent or any Lender to third
parties or for damages incurred by the Agent or any Lender, are charges made to
compensate the Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Agent and the Lenders in connection with this Agreement. Unless
otherwise expressly provided herein, all fees and all charges, other than
charges for the use of money, shall be fully earned and nonrefundable when due.

Section 3.8. Statements of Account.

The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon the Borrower absent manifest error. The failure of the
Agent to deliver such a statement of accounts shall not relieve or discharge the
Borrower from any of its obligations hereunder.

Section 3.9. Defaulting Lenders.

(a) Defaulting Lender. If for any reason any Lender (a “Defaulting Lender”)
shall fail or refuse to perform any of its obligations under this Agreement or
any other Loan Document to which it is a party within the time period specified
for performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of 2 Business Days after notice from
the

 

- 11 -



--------------------------------------------------------------------------------

Agent, then, in addition to the rights and remedies that may be available to the
Agent or the Borrower under this Agreement or Applicable Law, such Defaulting
Lender’s right to participate in the administration of the Loans, this Agreement
and the other Loan Documents, including without limitation, any right (i) to
vote in respect of, to consent to or to direct any action or inaction of the
Agent or in respect of any other matter requiring the vote or consent of all
Lenders or Requisite Lenders or (ii) to be taken into account in the calculation
of Requisite Lenders, shall be suspended during the pendency of such failure or
refusal. If for any reason a Lender fails to make timely payment to the Agent of
any amount required to be paid to the Agent hereunder (without giving effect to
any notice or cure periods), in addition to other rights and remedies which the
Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by the Agent in respect of a Defaulting Lender’s Loan shall
not be paid to such Defaulting Lender and shall be held by the Agent and paid to
such Defaulting Lender upon the Defaulting Lender’s curing of its default.

(b) Assignment of Defaulting Lender’s Loan. The Borrower may demand that a
Defaulting Lender, and upon such demand the Defaulting Lender shall promptly,
assign its Loan to an Eligible Assignee for a purchase price equal to the
principal balance of the Loan then owing to such Defaulting Lender plus any
accrued but unpaid interest thereon and accrued but unpaid fees owing to such
Defaulting Lender. Upon any such assignment, the Defaulting Lender’s interest in
its Loan and its rights hereunder (but not its liability in respect thereof or
under the Loan Documents or this Agreement to the extent the same relate to the
period prior to the effective date of the purchase) shall terminate on the date
of assignment, and the Defaulting Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the Assignee
thereof, including an appropriate Assignment and Acceptance Agreement and,
notwithstanding Section 11.5.(c), shall pay to the Agent an assignment fee in
the amount of $9,000. It shall be the sole responsibility of the Borrower to
find an Eligible Assignee willing to acquire the Defaulting Lender’s Loan under
this Section and at no time shall the Agent or any Lender be obligated in any
way whatsoever to assist in finding an Eligible Assignee or to purchase a
Defaulting Lender’s Loan. The exercise by the Borrower of its rights under this
clause shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Agent or any of the other Lenders (excluding the Defaulting
Lender). Nothing contained in this Section is intended to limit in any way
whatsoever the rights and remedies that the Borrower may have with respect to
the Defaulting Lender hereunder or otherwise.

Section 3.10. Taxes.

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding

 

- 12 -



--------------------------------------------------------------------------------

(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Agent or a Lender and the
jurisdiction imposing such taxes (other than a connection arising solely by
virtue of the activities of the Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), (iii) any taxes imposed on or
measured by any Lender’s assets, net income, receipts or branch profits and
(iv) any taxes arising after the Agreement Date solely as a result of or
attributable to a Lender changing its designated Lending Office after the date
such Lender becomes a party hereto (such non-excluded items being collectively
called “Taxes”). If any withholding or deduction from any payment to be made by
the Borrower hereunder is required in respect of any Taxes pursuant to any
Applicable Law, then the Borrower will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

(ii) promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and

(iii) pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received had no such
withholding or deduction been required.

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

(c) Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Agent such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
properly completed, currently effective and duly executed by such Lender or
Participant establishing that payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax under the Code. Each such
Lender or Participant shall (x) deliver further copies of such forms or other
appropriate certifications on or before the date that any such forms expire or
become obsolete and after the occurrence of any event requiring a change in the
most recent form delivered to the Borrower and (y) obtain such extensions of the
time for filing, and renew such forms and certifications thereof, as

 

- 13 -



--------------------------------------------------------------------------------

may be reasonably requested by the Borrower or the Agent. The Borrower shall not
be required to pay any amount pursuant to last sentence of subsection (a) above
to any Lender or Participant that is organized under the laws of a jurisdiction
outside of the United States of America or the Agent, if it is organized under
the laws of a jurisdiction outside of the United States of America, if such
Lender, Participant or the Agent, as applicable, fails to comply with the
requirements of this subsection. If any such Lender or Participant fails to
deliver the above forms or other documentation, then the Agent may withhold from
such payment to such Lender such amounts as are required by the Code. If any
Governmental Authority asserts that the Agent did not properly withhold or
backup withhold, as the case may be, any tax or other amount from payments made
to or for the account of any Lender, such Lender shall indemnify the Agent
therefor, including all penalties and interest, any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this Section, and costs
and expenses (including all fees and disbursements of any law firm or other
external counsel and the allocated cost of internal legal services and all
disbursements of internal counsel) of the Agent. The obligation of the Lenders
under this Section shall survive repayment of all Obligations and the
resignation or replacement of the Agent.

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a) Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may reasonably
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it reasonably determines are attributable to its making or
maintaining of any LIBOR Loans or its obligation to make any LIBOR Loans
hereunder, any reduction in any amount receivable by such Lender under this
Agreement or any of the other Loan Documents in respect of any of such LIBOR
Loans or such obligation or the maintenance by such Lender of capital in respect
of its LIBOR Loans (such increases in costs and reductions in amounts receivable
being herein called “Additional Costs”), resulting from any Regulatory Change
that: (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such LIBOR Loans (other than taxes imposed on or measured by the overall net
income of such Lender or of its Lending Office for any of such LIBOR Loans by
the jurisdiction in which such Lender has its principal office or such Lending
Office), or (ii) imposes or modifies any reserve, special deposit or similar
requirements (excluding Regulation D of the Board of Governors of the Federal
Reserve System or other similar reserve requirement applicable to any other
category of liabilities or category of extensions of credit or other assets by
reference to which the interest rate on LIBOR Loans is determined) relating to
any extensions of credit or other assets of, or any deposits with or other
liabilities of, or other credit extended by, or any other acquisition of funds
by such Lender (or its parent corporation), or any commitment of such Lender or
(iii) has or would have the effect of reducing the rate of return on capital of
such Lender to a level below that which such Lender could have achieved but for
such Regulatory Change (taking into consideration such Lender’s policies with
respect to capital adequacy).

(b) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a), if by reason of any
Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which

 

- 14 -



--------------------------------------------------------------------------------

the interest rate on LIBOR Loans is determined as provided in this Agreement or
a category of extensions of credit or other assets of such Lender that includes
LIBOR Loans or (ii) becomes subject to restrictions on the amount of such a
category of liabilities or assets that it may hold, then, if such Lender so
elects by notice to the Borrower (with a copy to the Agent), the obligation of
such Lender to Continue, or to Convert Base Rate Loans into, LIBOR Loans
hereunder shall be suspended until such Regulatory Change ceases to be in effect
(in which case the provisions of Section 4.5. shall apply).

(c) Notification and Determination of Additional Costs. Each of the Agent and
each Lender, as the case may be, agrees to notify the Borrower of any event
occurring after the Agreement Date entitling the Agent or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Agent or any Lender
to give such notice shall not release the Borrower from any of its obligations
hereunder. The Agent and each Lender, as the case may be, agrees to furnish to
the Borrower (and in the case of a Lender to the Agent as well) a certificate
setting forth the basis and amount of each request for compensation under this
Section. Determinations by the Agent or such Lender, as the case may be, of the
effect of any Regulatory Change shall be conclusive, absent manifest error,
provided that such determinations are made on a reasonable basis and in good
faith.

Section 4.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of any LIBOR for any Interest Period:

(a) the Agent reasonably determines (which determination shall be conclusive,
absent manifest error) that quotations of interest rates for the relevant
deposits referred to in the definition of LIBOR are not being provided in the
relevant amounts or for the relevant maturities for purposes of determining
rates of interest for LIBOR Loans as provided herein or is otherwise unable to
determine LIBOR, or

(b) the Agent reasonably determines (which determination shall be conclusive)
that the relevant rates of interest referred to in the definition of LIBOR upon
the basis of which the rate of interest for LIBOR Loans for such Interest Period
is to be determined are not likely to adequately cover the cost to any Lender of
maintaining LIBOR Loans for such Interest Period;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, Continue LIBOR Loans or Convert Loans into LIBOR
Loans and the Borrower shall, on the last day of each current Interest Period
for each outstanding LIBOR Loan, either prepay such Loan or Convert such Loan
into a Base Rate Loan.

 

- 15 -



--------------------------------------------------------------------------------

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Agent) and such Lender’s obligation to Continue, or
to Convert Base Rate Loans into, LIBOR Loans shall be suspended until such time
as such Lender may again maintain LIBOR Loans (in which case the provisions of
Section 4.5.shall be applicable).

Section 4.4. Compensation.

The Borrower shall pay to the Agent for the account of each Lender, upon the
request of such Lender through the Agent, such amount or amounts as shall be
sufficient to compensate such Lender for any loss, cost or expense that such
Lender reasonably determines is attributable to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation; in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date plus the Applicable Margin.
Upon the Borrower’s request (made through the Agent), any Lender seeking
compensation under this Section shall provide the Borrower with a statement
setting forth the basis for requesting such compensation and the method for
determining the amount thereof. Any such statement shall be conclusive absent
manifest error.

Section 4.5. Treatment of Affected Loans.

If the obligation of any Lender to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1.(b), Section 4.2., or
Section 4.3. then such Lender’s LIBOR Loans shall be automatically Converted
into Base Rate Loans on the last day(s) of the then current Interest Period(s)
for LIBOR Loans (or, in the case of a Conversion required by Section 4.1.(b),
Section 4.2., or Section 4.3. on such earlier date as such Lender may specify to
the Borrower with a copy to the Agent) and, unless and until such Lender gives
notice as provided below that the circumstances specified in Section 4.1.,
Section 4.2., or Section 4.3. that gave rise to such Conversion no longer exist:

 

- 16 -



--------------------------------------------------------------------------------

(a) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be Continued by such Lender as LIBOR Loans
shall be Continued instead as Base Rate Loans, and all Base Rate Loans of such
Lender that would otherwise be Converted into LIBOR Loans shall remain as Base
Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1. or Section 4.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Loans made by other Lenders are outstanding, then
such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with the
respective unpaid principal amount of the Loans held by each of the Lenders.

Section 4.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to Continue, or to Convert Base Rate Loans into LIBOR Loans shall be
suspended pursuant to Section 4.1., 4.2. or 4.3. but the obligation of the
Requisite Lenders shall not have been suspended under such Sections, then, so
long as there does not then exist any Default or Event of Default, the Borrower
may demand that such Lender (the “Affected Lender”), and upon such demand the
Affected Lender shall promptly assign its Loan to an Eligible Assignee subject
to and in accordance with the provisions of Section 11.5.(c) for a purchase
price equal to the principal balance of the Loan then owing to the Affected
Lender plus any accrued but unpaid interest thereon and accrued but unpaid fees
owing to the Affected Lender. Each of the Agent, the Borrower and the Affected
Lender shall reasonably cooperate in effectuating the replacement of such
Affected Lender under this Section, but at no time shall the Agent, such
Affected Lender nor any other Lender be obligated in any way whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. The
exercise by the Borrower of its rights under this Section shall be at the
Borrower’s sole cost and expense and at no cost or expense to the Agent, the
Affected Lender or any of the other Lenders. The terms of this Section shall not
in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to Section 3.10. or 4.1.

 

- 17 -



--------------------------------------------------------------------------------

Section 4.7. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

Section 4.8. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any portion of its Loan affected by the matters
or circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the
liability of the Borrower or avoid the results provided thereunder, so long as
such designation is not disadvantageous to such Lender as determined by such
Lender in its sole discretion, except that such Lender shall have no obligation
to designate a Lending Office located in the United States of America.

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Lenders to make the Loans, is subject to the following
conditions precedent:

(a) The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:

(i) counterparts of this Agreement executed by each of the parties hereto;

(ii) Notes executed by the Borrower, payable to each Lender and complying with
the terms of Section 2.9.;

(iii) the Guaranty executed by each of the Guarantors initially to be a party
thereto;

(iv) an opinion of counsel to the Parent, the Borrower, and the Guarantors,
addressed to the Agent and the Lenders and covering the matters set forth on
Exhibit G;

(v) a certificate of incumbency signed by the Secretary or Assistant Secretary
of the Parent with respect to each of the officers of the Parent authorized to
execute and deliver on behalf of the Parent and the Borrower the Loan Documents
to which the Parent or the Borrower is a party and to execute and deliver (or
make by telephone in the case of Notices of Conversion or Continuation) on
behalf of the Borrower the Notice of Borrowing, Notices of Conversion and
Notices of Continuation;

 

- 18 -



--------------------------------------------------------------------------------

(vi) a certified copy (certified by the Secretary or Assistant Secretary of the
Parent) of all necessary action taken by the Parent to authorize the execution,
delivery and performance of the Loan Documents to which either the Parent or the
Borrower is a party;

(vii) the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument (if any) of the Parent, the Borrower and each
Guarantor, certified as of a recent date by the Secretary of State of the State
of formation in the case of the Parent, PREIT and PREIT-RUBIN and certified as
of the Effective Date by the Secretary or Assistant Secretary (or other
individual performing similar functions) in the case of the Parent, PREIT,
PREIT-RUBIN and each Guarantor;

(viii) a Certificate of Good Standing or certificate of similar meaning with
respect to the Parent, the Borrower and each Guarantor (and in the case of a
limited partnership, the general partner of such Guarantor) issued as of a
recent date by the Secretary of State of the State of formation of each such
Person and certificates of qualification to transact business or other
comparable certificates issued by each Secretary of State (and any state
department of taxation, as applicable) of each state in which such Person is
required to be so qualified;

(ix) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Guarantor with
respect to each of the officers of such Person authorized to execute and deliver
the Loan Documents to which such Person is a party;

(x) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Parent, the Borrower and each
Guarantor of the by-laws of such Person, if a corporation, the operating
agreement, if a limited liability company, the partnership agreement, if a
limited or general partnership, or other comparable document in the case of any
other form of legal entity;

(xi) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Guarantor of all corporate,
partnership, member or other necessary action taken by each Guarantor to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party;

(xii) the Notice of Borrowing from the Borrower;

(xiii) the Transfer Authorizer Designation effective as of the Agreement Date;

(xiv) evidence satisfactory to the Agent that the Fees, if any, then due and
payable under Section 3.5., together with all other fees, expenses and
reimbursement amounts due and payable to the Agent and any of the Lenders for
which payment has been demanded, have been paid; and

 

- 19 -



--------------------------------------------------------------------------------

(xv) such other documents and instruments as the Agent, or any Lender through
the Agent, may reasonably request.

(b) In the good faith judgment of the Agent:

(i) There shall not have occurred or become known to the Agent or the Lenders
any event, condition, situation or status since the date of the information
contained in the financial and business projections, budgets, pro forma data and
forecasts concerning the Parent, the Borrower and the other Subsidiaries
delivered to the Agent and the Lenders prior to the Agreement Date that has had
or could reasonably be expected to have a Material Adverse Effect;

(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (A) have a Material Adverse Effect or (B) restrain or
enjoin, impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of any Loan Party to fulfill its obligations under
the Loan Documents to which it is a party; and

(iii) The Parent, the Borrower and the other Loan Parties shall have received
all approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under or violation of
(A) any Applicable Law or (B) any agreement, document or instrument to which any
Loan Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which, or the failure to make, give or receive
which, would not reasonably be likely to (1) have a Material Adverse Effect, or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower, the Parent or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party.

Section 5.2. Conditions Precedent to All Credit Events.

The obligation of the Lenders to make the Loans, is subject to the further
condition precedent that: (a) no Default, or Event of Default shall have
occurred and be continuing as of the date of the making of the Loans or would
exist immediately after giving effect thereto; (b) the representations and
warranties made or deemed made by each Loan Party in the Loan Documents to which
any of them is a party, shall be true and correct on and as of the date of the
making of the Loans with the same force and effect as if made on and as of such
date except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
except for changes in

 

- 20 -



--------------------------------------------------------------------------------

factual circumstances not prohibited hereunder and (c) in the case of the
borrowing of the Loans, the Agent shall have received the Notice of Borrowing.
Each Credit Event shall constitute a certification by the Borrower to the effect
set forth in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event). In addition, the Borrower shall be deemed to have
represented to the Agent and the Lenders at the time the Loans are made that all
conditions to the making of the Loans contained in Article V. have been
satisfied or waived as permitted hereunder.

Section 5.3. Conditions as Covenants.

If the Lenders make the Loans, prior to the satisfaction of all conditions
precedent set forth in Sections 5.1. and 5.2., the Borrower shall nevertheless
cause such condition or conditions to be satisfied within 5 Business Days after
the date of the making of the Loans unless waived as permitted hereunder. Unless
set forth in writing to the contrary, the making of its Loan by a Lender shall
constitute a confirmation by such Lender to the Agent and the other Lenders that
insofar as such Lender is concerned the Borrower has satisfied the conditions
precedent for the Loans set forth in Sections 5.1. and 5.2.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Agent and each Lender to enter into this Agreement and
the Lenders to make the Loans, each of the Borrowers and the Parent represents
and warrants to the Agent and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Loan Parties is a
corporation, partnership or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.

(b) Ownership Structure. Part I of Schedule 6.1.(b) is a complete and correct
list, as of the Agreement Date of all Subsidiaries of the Parent, setting forth
for each such Subsidiary (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
Except as disclosed in Part I of Schedule 6.1.(b), (w) each of the Parent and
its Subsidiaries owns, free and clear of all Liens, and has the unencumbered
right to vote, all outstanding Equity Interests in each Person shown to be held
by it on such Schedule, (x) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (y) there are no outstanding subscriptions, options,

 

- 21 -



--------------------------------------------------------------------------------

warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any such Person. Part II of
Schedule 6.1.(b) correctly sets forth, as of the Agreement Date, all
Unconsolidated Affiliates of the Parent, including the correct legal name of
such Person, the type of legal entity which each such Person is, and all Equity
Interests in such Person held directly or indirectly by the Parent.

(c) Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow
hereunder. The Parent, the Borrower and each other Loan Party has the right and
power, and has taken all necessary action to authorize it, to execute, deliver
and perform each of the Loan Documents to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby. The Loan Documents to which the Parent, the Borrower or any other
Loan Party is a party have been duly executed and delivered by duly authorized
signatories of such Person and each is a legal, valid and binding obligation of
such Person enforceable against such Person in accordance with its respective
terms, except as the same may be limited by bankruptcy, insolvency, fraudulent
conveyance and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained herein or therein
may be limited by equitable principles generally.

(d) Compliance of Loan Documents and Borrowing with Laws, etc. The execution,
delivery and performance of this Agreement and the other Loan Documents to which
the Parent, the Borrower or any other Loan Party is a party in accordance with
their respective terms, and the borrowings hereunder, do not and will not, by
the passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to any Loan Party or any other Subsidiary; (ii) result in a breach of
or constitute a default under the declaration of trust, certificate or articles
of incorporation, bylaws, partnership agreement or other organizational
documents of any Loan Party or any other Subsidiary, or any indenture, agreement
or other instrument to which any Loan Party or any other Subsidiary is a party
or by which it or any of its respective properties may be bound, including,
without limitation, the Existing Revolving Credit Agreement; or (iii) result in
or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party or any other
Subsidiary other than in favor of the Agent for the benefit of the Lenders.

(e) Compliance with Law; Governmental Approvals. Each Loan Party and each other
Subsidiary is in compliance with each Governmental Approval applicable to it and
in compliance with all other Applicable Law relating to such Loan Party or such
other Subsidiary except for noncompliances which, and Governmental Approvals the
failure to possess could not reasonably be expected to have a Material Adverse
Effect.

 

- 22 -



--------------------------------------------------------------------------------

(f) Title to Properties. Schedule 6.1.(f) is, as of the Agreement Date, a
complete and correct listing of all Properties of the Parent, the Borrower, the
other Loan Parties and all other Subsidiaries, setting forth, for each such
Property, (i) to the best of the Loan Parties’ knowledge, the current occupancy
status of such Property, (ii) whether such Property is a Project Under
Development and, (iii) if such Property is a Project Under Development, the
status of completion of such Property. Each of the Parent, the Borrower, the
other Loan Parties and all other Subsidiaries has good, marketable and legal
title to, or a valid leasehold interest in, its respective assets necessary to
the conduct of their businesses.

(g) Existing Indebtedness; Liabilities. Part I of Schedule 6.1.(g) is, as of the
Agreement Date, a complete and correct listing of all Indebtedness (including
all Guarantees of Indebtedness) of the Parent, the Borrower, the other Loan
Parties, the other Subsidiaries and any Unconsolidated Affiliates, and if such
Indebtedness is secured by any Lien, a description of all of the property
subject to such Lien. As of the Agreement Date, the Loan Parties and the other
Subsidiaries have performed and are in compliance with all of the terms of all
Indebtedness of the Loan Parties and other Subsidiaries and all instruments and
agreements relating thereto, and no default or event of default, or event or
condition which with the giving of notice, the lapse of time, or both, would
constitute such a default or event of default, exists with respect to any such
Indebtedness. Part II of Schedule 6.1.(g) is, as of the Agreement Date, to the
best of the Loan Parties’ knowledge, a complete and correct listing of all Total
Liabilities of the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries (excluding any Indebtedness set forth on Part I of such Schedule
but including Contingent Obligations not set forth on Part I of such Schedule).

(h) Material Contracts. Schedule 6.1.(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. As of the Agreement
Date, all such Material Contracts are in full force and effect and each Loan
Party and the other Subsidiaries that are parties to any Material Contract has
performed and is in compliance with all of the terms of such Material Contract,
and no default or event of default, or event or condition which with the giving
of notice, the lapse of time, or both, would constitute such a default or event
of default, exists with respect to any such Material Contract.

(i) Litigation. Except as set forth on Schedule 6.1.(i), there are no actions,
suits, proceedings or, to the knowledge of the Parent or the Borrower, any
investigations by any Governmental Authority pending (nor, to the knowledge of
the Parent or the Borrower, are there any actions, suits, proceedings or
investigations by any Governmental Authority threatened, nor is there any basis
therefor) against or in any other way relating adversely to or affecting the
Parent, the Borrower, any other Loan Party or any other Subsidiary or any of its
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which could reasonably be expected to
have a Material Adverse Effect, and there are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to any Loan Party or any other Subsidiary which could reasonably be expected to
have a Material Adverse Effect.

 

- 23 -



--------------------------------------------------------------------------------

(j) Taxes. All federal, state and other tax returns of the Loan Parties and the
other Subsidiaries required by Applicable Law to be filed have been duly filed,
and all federal, state and other taxes, assessments and other governmental
charges or levies upon any Loan Party or any other Subsidiary and its respective
properties, income, profits and assets which are due and payable have been paid,
except any such nonpayment which is at the time permitted under Section 7.7. All
charges, accruals and reserves on the books of the Parent and each of its
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.

(k) Financial Statements. The Parent has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal year ending December 31, 2007, and the related
consolidated statements of income, shareholders’ equity and cash flows for the
fiscal year ending on such date, with the opinion thereon of KPMG LLP and
(ii) the unaudited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal quarter ending March 31, 2008, and the related
consolidated statements of income, shareholders’ equity and cash flows of the
Parent and its consolidated Subsidiaries for the fiscal quarter ending on such
date. Such balance sheets and statements (including in each case related
schedules and notes) present fairly, in accordance with GAAP consistently
applied throughout the periods involved, and in all material respects, the
consolidated financial position of the Parent and its consolidated Subsidiaries
as at their respective dates and the results of operations and the cash flow for
such periods (subject, as to interim statements, to changes resulting from
normal year-end audit adjustments). Neither the Parent nor any of its
Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments,
except as referred to or reflected or provided for in said financial statements.

(l) No Material Adverse Change. Since December 31, 2007, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Parent and its consolidated
Subsidiaries taken as a whole. Each of the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries is Solvent.

(m) ERISA. No member of the ERISA Group maintains or has ever maintained any
Benefit Plan. No member of the ERISA Group contributes or is obligated to
contribute to or has ever contributed to or been obligated to contribute to any
Multiemployer Plan. No member of the ERISA Group has failed to make any
contribution or payment in respect of any Benefit Arrangement, or made any
amendment to any Benefit Arrangement, which has resulted or, to the Borrower’s
or the Parent’s knowledge, could result in the imposition of a Lien or the
posting of a bond or other security under ERISA or the Internal Revenue Code.

(n) Absence of Defaults. No Loan Party nor any other Subsidiary is in default
under its declaration of trust, certificate or articles of incorporation,
bylaws, partnership agreement or other similar organizational documents, and no
event has occurred, which has not been remedied, cured or waived: (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by any Loan Party or any other Subsidiary under
any agreement (excluding any Loan Document) or judgment, decree or order to
which any Loan Party or any other Subsidiary is a party or by which any such
Person or any of its respective properties may be bound where such default or
event of default could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

- 24 -



--------------------------------------------------------------------------------

(o) Environmental Laws. Each of the Loan Parties and the other Subsidiaries is
in compliance with all applicable Environmental Laws and has obtained all
Governmental Approvals which are required under Environmental Laws and is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the foregoing the failure to obtain or to comply with
could be reasonably expected to have a Material Adverse Effect. Except for any
of the following matters that could not be reasonably expected to have a
Material Adverse Effect, neither the Parent nor the Borrower is aware of, nor
has either received notice of, any past or present events, conditions,
circumstances, activities, practices, incidents, actions, or plans which, with
respect to any Loan Party or any other Subsidiary, may unreasonably interfere
with or prevent compliance or continued compliance with Environmental Laws, or
may give rise to any common-law or legal liability, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling or the emission, discharge, release or threatened release
into the environment, of any Hazardous Material; and there is no civil,
criminal, or administrative action, suit, demand, claim, hearing, notice, or
demand letter, notice of violation, investigation, or proceeding pending or, to
the Parent’s or the Borrower’s knowledge after due inquiry, threatened, against
any Loan Party or any other Subsidiary relating in any way to Environmental Laws
which could be reasonably expected to have a Material Adverse Effect.

(p) Investment Company; Etc. No Loan Party nor any other Subsidiary is (i) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (ii) subject
to any other Applicable Law which purports to regulate or restrict its ability
to borrow money or to consummate the transactions contemplated by this Agreement
or to perform its obligations under any Loan Document to which it is a party.

(q) Margin Stock. No Loan Party nor any other Subsidiary is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System.

(r) Affiliate Transactions. Except as permitted by Section 8.8., no Loan Party
is a party to or bound by any agreement or arrangement (whether oral or written)
to which any Affiliate of the Borrower is a party.

(s) Intellectual Property. Each Loan Party and each other Subsidiary own or have
the right to use, under valid license agreements or otherwise, all material
patents, licenses, franchises, trademarks, trademark rights, trade names, trade
name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of the businesses of the Borrower and its
Subsidiaries, taken as a whole, as now conducted and as contemplated by the Loan
Documents, without known conflict with any patent, license,

 

- 25 -



--------------------------------------------------------------------------------

franchise, trademark, trade secret, trade name, copyright, or other proprietary
right of any other Person. All such Intellectual Property is fully protected
and/or duly and properly registered, filed or issued in the appropriate office
and jurisdictions for such registrations, filing or issuances. No material claim
has been asserted by any Person with respect to the use of any such Intellectual
Property, or challenging or questioning the validity or effectiveness of any
such Intellectual Property. The use of such Intellectual Property by the Loan
Parties and the other Subsidiaries does not infringe on the rights of any
Person, subject to such claims and infringements as do not, in the aggregate,
give rise to any liabilities on the part of any Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.

(t) Business. As of the Agreement Date, the Parent, the Borrower, the other Loan
Parties and the other Subsidiaries are engaged in the business of acquiring,
developing, owning, operating and managing primarily retail real estate, but
also office, multi-family and industrial properties, together with related
business activities and investments incidental thereto.

(u) Accuracy and Completeness of Information. All written information, reports
and other papers and data (excluding financial projections or other forward
looking statements) furnished to the Agent or any Lender by, or at the direction
of, the Parent, the Borrower, any other Loan Party or any other Subsidiary were,
at the time the same were so furnished, to the best of the Parent’s and the
Borrower’s knowledge, complete and correct in all material respects, to the
extent necessary to give the recipient a true and accurate knowledge of the
subject matter, or, in the case of financial statements, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such periods. All financial projections and other
forward looking statements prepared by or on behalf of the Parent, the Borrower
or any other Loan Party or Subsidiary that have been or may hereafter be made
available to the Agent or any Lender were or will be prepared in good faith
based on reasonable assumptions. No document furnished or written statement
made, in each case by, or at the direction of any Loan Party or any other
Subsidiary to the Agent or any Lender in connection with the negotiation,
preparation or execution of any Loan Document contains or will contain any
untrue statement of a fact material to the creditworthiness of any Loan Party or
any other Subsidiary or omits or will omit to state a fact material to the
creditworthiness of any Loan Party or any other Subsidiary which is necessary in
order to make the statements contained therein not misleading.

(v) Not Plan Assets. None of the assets of any Loan Party or any other
Subsidiary constitutes “plan assets” within the meaning of ERISA, the Internal
Revenue Code and the respective regulations promulgated thereunder, of any ERISA
Benefit Plan. The execution, delivery and performance of the Loan Documents by
the Loan Parties, and the borrowing and repayment of amounts thereunder, do not
and will not constitute “prohibited transactions” under ERISA or the Internal
Revenue Code for which no statutory or administrative exemption is available.

(x) Non-Guarantor Subsidiaries. Schedule 6.1.(x) is, as of the Agreement Date, a
complete and correct list of all Subsidiaries which are not required to become a
Guarantor as of the Agreement Date, setting forth for each such Person, the
correct legal name of such Person, the type of legal entity which each such
Person is, all equity interests in such Person held directly or indirectly by
the Parent and the reason such Subsidiary is not required to become a Guarantor
as of the Agreement Date.

 

- 26 -



--------------------------------------------------------------------------------

(y) OFAC. None of the Borrower, any of the other Loan Parties, any of the other
Subsidiaries, or any other Affiliate of the Borrower: (i) is a person named on
the list of Specially Designated Nationals or Blocked Persons maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as
otherwise published from time to time; (ii) is (A) an agency of the government
of a country, (B) an organization controlled by a country, or (C) a person
resident in a country that is subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Loans will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by, or at the direction of, any Loan Party or any other
Subsidiary to the Agent or any Lender (other than the content of any projections
or other similar forward looking statements) pursuant to or in connection with
this Agreement or any of the other Loan Documents (including, but not limited
to, any such statement made in or in connection with any amendment thereto or
any statement contained in any certificate, financial statement or other
instrument delivered by, or at the direction of, the Parent or the Borrower
prior to the Agreement Date and delivered to the Agent or any Lender in
connection with closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Parent and the Borrower under this
Agreement. All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date and at and as of the date of the occurrence of any Credit
Event, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
except for changes in factual circumstances not prohibited hereunder. All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans.

 

- 27 -



--------------------------------------------------------------------------------

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 11.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 11.6., the Borrower and the Parent, as
applicable, shall comply with the following covenants:

Section 7.1. Financial Reporting and Other Information.

The Parent shall furnish to the Agent each of the following:

(a) Quarterly Financial Statements. As soon as available and in any event when
the same is required to be filed with the Securities and Exchange Commission,
but in no event later than 45 days after the close of each of the first, second
and third fiscal quarters of the Parent, the unaudited consolidated balance
sheet of the Parent and its Subsidiaries as at the end of such period and the
related unaudited consolidated statements of income and cash flows of the Parent
and its Subsidiaries for such period, and setting forth in each case in
comparative form the figures for the corresponding periods of the previous
fiscal year, all of which shall be accompanied by a statement signed by the
chief financial officer of the Parent on behalf of the Parent stating that, in
his or her opinion, such statements present fairly, in accordance with GAAP and
in all material respects, the consolidated financial position of the Parent and
its Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments).

(b) Year-End Statements. As soon as available and in any event when the same is
required to be filed with the Securities and Exchange Commission, but in no
event later than 90 days after the end of each fiscal year of the Parent, the
audited consolidated balance sheet of the Parent and its Subsidiaries as at the
end of such fiscal year and the related audited consolidated statements of
income and cash flows of the Parent and its Subsidiaries for such fiscal year,
setting forth in comparative form the figures as at the end of and for the
previous fiscal year, all of which shall be (a) accompanied by a statement
signed by the chief financial officer of the Parent on behalf of the Parent
stating that, in his or her opinion, such statements present fairly, in
accordance with GAAP and in all material respects, the financial position of the
Parent and its Subsidiaries as at the date thereof and the result of operations
for such period and (b) certified by KPMG LLP or any other independent certified
public accountants of recognized national standing acceptable to the Agent and
the Requisite Lenders, whose opinion shall be unqualified and in scope and
substance satisfactory to the Agent and the Requisite Lenders and who shall have
authorized the Parent to deliver such financial statements and certification
thereof to the Agent and the Lenders pursuant to this Agreement.

(c) Compliance Certificate. At the time the financial statements are furnished
pursuant to the immediately preceding subsections (a) and (b), a certificate
substantially in the form of Exhibit H (a “Compliance Certificate”) executed on
behalf of the Parent by the chief financial officer of the Parent (i) setting
forth as of the end of such quarterly accounting period or fiscal year, as the
case may be, the calculations required to establish whether or not the Parent
and the Borrower, as applicable, were in compliance with the covenants contained
in Section 8.1., including, without limitation, the reconciliation calculations
and other calculations utilized by the Parent to adjust the results set forth in
the Parent’s financial statements (which may include a consolidation of FIN 46
Entities) to account for the FIN 46 Entities in accordance with Section 1.2
hereof; and (ii) stating that no Default or Event of Default exists, or, if such
is not the case, specifying such Default or Event of Default and its nature,
when it occurred and, whether it is continuing and the steps being taken by the
Parent or the Borrower with respect to such event, condition or failure.

 

- 28 -



--------------------------------------------------------------------------------

(d) Reports from Accountants. Upon the request of the Agent, copies of all
reports, if any, submitted to the Parent or its Board of Trustees by its
independent public accountants including, without limitation, any management
report.

(e) Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports, proxy statements and other written information so mailed and promptly
upon the issuance thereof copies of all press releases issued by the Parent, the
Borrower, any Subsidiary or any other Loan Party; provided, however, the Parent
need not deliver any such information to the Agent so long as the Parent makes
such information generally available on its website free of charge and the
Parent notifies the Agent when any such information has been posted to the
Parent’s website.

(f) Securities Filings. Within 10 Business Days of the filing thereof, copies of
all registration statements (excluding the exhibits thereto and any registration
statements on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K
(or their equivalents) and all other periodic reports which the Parent, any
other Loan Party or any other Subsidiary shall file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor) or any
national securities exchange; provided, however, the Parent need not deliver any
such information to the Agent so long as the Parent makes such information
generally available on its website free of charge and the Parent notifies the
Agent when any such information has been posted to the Parent’s website.

(g) [Reserved.]

(h) Annual Budget and Plans of the Parent. No later than 15 days after the
beginning of each fiscal year of the Parent, projected balance sheets, operating
statements and cash flow budgets of the Parent and its Subsidiaries on a
consolidated basis for each quarter of such fiscal year, all itemized in
reasonable detail. The foregoing shall be accompanied by pro forma calculations,
together with detailed assumptions, required to establish whether or not the
Parent, and when appropriate its consolidated Subsidiaries, will be in
compliance with the covenants contained in Section 8.1. at the end of each
fiscal quarter of such fiscal year.

(i) Report on Sources and Uses Funds. Within 20 Business Days of the Agent’s
request therefor, a report in form and substance reasonably satisfactory to the
Agent detailing the Parent’s, together with its Subsidiaries’, projected sources
and uses of cash for the period of four consecutive fiscal quarters immediately
following the date of the Agent’s request. Such sources shall include but not be
limited to excess operating cash flow, availability under this Agreement, unused
availability under committed development loans, unfunded committed equity and
any other committed sources of funds. Such uses shall include but not be limited
to cash obligations for binding acquisitions, unfunded development costs,
capital expenditures, debt service, overhead, dividends, maturing project loans,
hedge settlements and other anticipated uses of cash.

 

- 29 -



--------------------------------------------------------------------------------

(j) Ownership Share/Recourse Share Calculations. Promptly upon the request of
the Agent, evidence of the Parent’s calculation of the Ownership Share and
Recourse Share with respect to a Subsidiary or an Unconsolidated Affiliate, such
evidence to be in form and detail reasonably satisfactory to the Agent.

(k) ERISA Notices. If and when any member of the ERISA Group (i) gives notice to
the PBGC of any “reportable event” (as defined in Section 4043 of ERISA) with
respect to any Benefit Plan which might constitute grounds for a termination of
such Benefit Plan under Title IV of ERISA, or knows that the plan administrator
of any Benefit Plan has given notice of any such reportable event, a copy of the
notice of such reportable event given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Benefit Plan, a copy of such notice; (iv) applies for a waiver of
the minimum funding standard under Section 412 of the Internal Revenue Code, a
copy of such application; (v) gives notice of intent to terminate any Benefit
Plan under Section 4041(c) of ERISA, a copy of such notice and other information
filed with the PBGC; (vi) gives notice of withdrawal from any Benefit Plan
pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to make
any payment or contribution to any Benefit Plan or Multiemployer Plan or in
respect of any Benefit Arrangement or makes any amendment to any Benefit Plan or
Benefit Arrangement which has resulted or, to the Parent’s or the Borrower’s
knowledge, could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Internal Revenue Code, a certificate of the
controller of the Borrower setting forth details as to such occurrence and
action, if any, which the Borrower or applicable member of the ERISA Group is
required or proposes to take.

(l) Litigation and Governmental Proceedings. To the extent the Parent or the
Borrower is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Parent, the Borrower, any other Loan Party or any other Subsidiary or any of
their respective properties, assets or businesses which, if determined or
resolved adversely to such Person, could reasonably be expected to have a
Material Adverse Effect, and prompt notice of the receipt of notice that any
United States income tax returns of the Parent, the Borrower or any of its
Subsidiaries are being audited.

(m) Modification of Organizational Documents. At least five (5) Business Days
prior to the effectiveness thereof, a copy of any material amendment or other
material modification to the Trust Agreement, the Partnership Agreement or other
similar organizational documents of the Parent or the Borrower.

(n) Material Adverse Change. Prompt notice of any change in the business,
assets, liabilities, financial condition, results of operations of the Parent,
the Borrower, any Subsidiary or any other Loan Party which has had or could
reasonably be expected to have Material Adverse Effect.

 

- 30 -



--------------------------------------------------------------------------------

(o) Default. Prompt notice of the occurrence of (i) any Default, or (ii) Event
of Default, or (iii) the occurrence of any event which constitutes or which with
the passage of time, the giving of notice, or otherwise, would constitute an
event of default by the Parent, the Borrower, any other Loan Party or any other
Subsidiary under any Material Contract to which any such Person is a party or by
which any such Person or any of its respective properties may be bound.

(p) Material Contracts. Promptly upon entering into any Material Contract after
the Agreement Date, a copy of such Material Contract to the Agent.

(q) Other Information, Etc. From time to time and promptly upon each request,
such data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations of the Parent, the Borrower, any other Loan
Party or any other Subsidiary as the Agent (or any Lender through the Agent) may
reasonably request.

(r) USA Patriot Act Notice; Compliance. The USA Patriot Act of 2001 (Public Law
107-56) and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as Agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties, to provide to such Lender, such Loan
Party’s name, address, tax identification number and/or such other
identification information as shall be necessary for such Lender to comply with
federal law. An “account” for this purpose may include, without limitation, a
deposit account, cash management service, a transaction or asset account, a
credit account, a loan or other extension of credit, and/or other financial
services product.

(s) Public/Private Information. The Parent and the Borrower shall cooperate with
the Agent in connection with the publication of certain materials and/or
information provided by or on behalf of the Parent or the Borrower. Documents
required to be delivered pursuant to the Loan Documents shall be delivered by or
on behalf of the Parent or Borrower, as applicable, to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Parent, the Borrower and their respective
Subsidiaries or any of their respective securities for purposes of United States
federal and state securities laws, as “Public Information” and (b) that are not
Public Information as “Private Information”.

Upon receipt of any of the items referred to above (other than items requested
under the preceding subsection (q)), the Agent shall promptly forward a copy
thereof to each Lender at its Lending Office (or in the case of items available
on the Parent’s website, the Agent shall give each Lender notice thereof). Upon
receipt of any item requested by a Lender under the preceding subsection (q),
the Agent shall promptly forward a copy thereof to such Lender at its Lending
Office.

 

- 31 -



--------------------------------------------------------------------------------

Section 7.2. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 8.5., the Borrower and the Parent
shall preserve and maintain, and cause each Subsidiary to preserve and maintain,
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

Section 7.3. Compliance with Applicable Law.

The Borrower and the Parent shall comply, and cause each Subsidiary to comply,
with all Applicable Law, including the obtaining of all Governmental Approvals,
the failure with which to comply could reasonably be expected to have a Material
Adverse Effect.

Section 7.4. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
and the Parent shall, and shall cause each Subsidiary to, (a) protect and
preserve all of its properties, including, but not limited to, all Intellectual
Property, and maintain in good repair, working order and condition all tangible
properties, ordinary wear and tear and casualty excepted, and (b) from time to
time make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such properties, so that the business carried on
in connection therewith may be properly and advantageously conducted at all
times except where the failure to do any of the foregoing under clauses (a) and
(b) herein could not reasonably be expected to have a Material Adverse Effect.

Section 7.5. Conduct of Business.

The Parent and the Borrower shall at all times carry on, and, except as
permitted under Section 8.5., cause each of their Subsidiaries to carry on, its
respective businesses as described in Section 6.1.(t).

Section 7.6. Insurance.

The Borrower and the Parent shall maintain, and cause each Loan Party to
maintain, insurance with financially sound and reputable insurance companies
against such risks and in such amounts as is customarily maintained by similar
businesses or as may be required by Applicable Law. The Borrower and the Parent
shall from time to time deliver to the Agent upon request a detailed list,
together with copies of all policies of the insurance then in effect, stating
the names of the insurance companies, the amounts and rates of the insurance,
the dates of the expiration thereof and the properties and risks covered
thereby.

 

- 32 -



--------------------------------------------------------------------------------

Section 7.7. Payment of Taxes and Claims.

The Borrower and the Parent shall pay or discharge, and cause each Subsidiary to
pay and discharge, when due (a) all taxes, assessments and governmental charges
or levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person, except in each
case, any such non-payment or failure to discharge which could not reasonably be
expected to have a Material Adverse Effect; provided, however, that this Section
shall not require the payment or discharge of any such tax, assessment, charge,
levy or claim which is being contested in good faith by appropriate proceedings
which operate to suspend the collection thereof and for which adequate reserves
have been established on the books of the Borrower, the Parent or such
Subsidiary, as applicable, in accordance with GAAP.

Section 7.8. Books and Records; Visits and Inspections.

The Borrower and the Parent will keep, and will cause each Subsidiary to keep,
proper books of record and account in which full, true and correct entries shall
be made of all dealings and transactions in relation to its business and
activities. The Borrower and the Parent will permit, and will cause each
Subsidiary to permit, representatives of the Agent or any Lender to visit and
inspect any of their respective properties, to examine and make abstracts from
any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants in the Borrower’s presence prior to an Event of
Default, all at such reasonable times during business hours and as often as may
reasonably be desired and so long as no Event of Default shall have occurred and
be continuing, with reasonable notice and, at any time after the occurrence and
during the continuance of a Default or Event of Default, all at the Borrower’s
expense.

Section 7.9. Use of Proceeds.

(a) Loans. The Borrower will only use the proceeds of Loans (i) for the payment
of pre-development and development costs incurred in connection with Properties;
(ii) to finance acquisitions and the general working capital needs of the
Parent, the Borrower and the Borrower’s Subsidiaries; (iii) to finance the
repayment of Indebtedness of the Parent, the Borrower and the Borrower’s
Subsidiaries; (iv) to finance Investments in Unconsolidated Affiliates of the
Parent; and (v) for other general corporate purposes of the Parent, the Borrower
and the Borrower’s Subsidiaries.

(b) Margin Stock. The Borrower and the Parent shall not, and shall not permit
any Subsidiary, to use any part of the proceeds of any Loan to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock; provided, however,
subject to the other terms and conditions of the Loan Documents,

 

- 33 -



--------------------------------------------------------------------------------

the Borrower may use proceeds of Loans (i) to purchase Equity Interests of
publicly traded Persons to the extent permitted under Section 8.1.(e)(ii);
(ii) to repurchase Preferred Equity Interests of the Parent issued and
outstanding as of the Effective Date (and Equity Interests issued in exchange or
replacement for such Preferred Equity Interests); and (iii) to repurchase
outstanding common Equity Interests of the Parent so long as the aggregate
amount of such proceeds used to repurchase such common Equity Interest does not
exceed $50,000,000 during the term of this Agreement. Notwithstanding any other
provision of this Agreement or any other Loan Document, no Loan shall be made if
the Agent determines that making of such Loan could reasonably be expected to
result in a violation of such Regulation U.

Section 7.10. Environmental Matters.

The Borrower and the Parent shall comply, and cause all of its Subsidiaries to
comply, with all Environmental Laws the failure to comply with which could
reasonably be expected to have a Material Adverse Effect. If the Borrower, the
Parent or any Subsidiary shall (a) receive notice that any violation of any
Environmental Law may have been committed or is about to be committed by such
Person, (b) receive notice that any administrative or judicial complaint or
order has been filed or is about to be filed against the Borrower, any
Subsidiary or any other Loan Party alleging violations of any Environmental Law
or requiring the Borrower, or Subsidiary or any other Loan Party to take any
action in connection with the release of Hazardous Materials or (c) receive any
notice from a Governmental Authority or private party alleging that the
Borrower, or Subsidiary or any other Loan Party may be liable or responsible for
costs associated with a response to or cleanup of a release of a Hazardous
Materials or any damages caused thereby, the Borrower shall provide the Agent
with a copy of such notice within 10 days after the receipt thereof by the
Borrower or any of the Subsidiaries. The Borrower, the Parent and the
Subsidiaries shall promptly take all actions necessary to prevent the imposition
of any Liens on any of their respective properties arising out of or related to
any Environmental Laws.

Section 7.11. Further Assurances.

At the Borrower’s cost and expense, upon request of the Agent, the Borrower
shall duly execute and deliver or cause to be duly executed and delivered, to
the Agent such further instruments, documents and certificates, and do and cause
to be done such further acts that may be reasonably necessary or advisable in
the reasonable opinion of the Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.

Section 7.12. Material Contracts.

The Borrower and the Parent shall, and shall cause each Subsidiary to, duly and
punctually perform and comply with any and all material representations,
warranties, covenants and agreements expressed as binding upon the Borrower, the
Parent or such Subsidiary under any Material Contract neither the Borrower nor
the Parent shall, nor shall the Borrower permit any Subsidiary, to do or
knowingly permit to be done anything to impair materially the value of any of
the Material Contracts.

 

- 34 -



--------------------------------------------------------------------------------

Section 7.13. REIT Status.

The Parent shall at all times maintain its status as a REIT.

Section 7.14. Exchange Listing.

The Parent shall maintain at least one class of common shares of the Parent
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

Section 7.15. Guarantors.

(a) Generally. Subject to subsection (d) below, the Parent shall cause any
Subsidiary (other than an Excluded Subsidiary) of the Parent or the Borrower
that is not already a Guarantor and to which any of the following conditions
apply (each a “New Guarantor”), to execute and deliver to the Agent an Accession
Agreement to the Guaranty, together with the other items required to be
delivered under the immediately following subsection (b):

(i) such Subsidiary Guarantees, or otherwise becomes obligated in respect of,
any Indebtedness of any other Person (other than Indebtedness under Guarantees
which are solely Guarantees of performance and not of payment and other
Guarantees of such Person for liabilities arising from Nonrecourse Exceptions);
or

(ii) such Subsidiary is a Wholly Owned Subsidiary.

Any such Accession Agreement and the other items required under such
subsection (b) must be delivered to the Agent no later than 45 days following
the last day of the Parent’s fiscal quarter during which any of the above
conditions first applies to a Subsidiary. Notwithstanding the foregoing, if the
assets of a Subsidiary consist solely of (x) Equity Interests in another
Subsidiary and (y) cash and other assets of nominal value incidental to such
Subsidiary’s ownership of the other Subsidiary, and such other Subsidiary is not
required to become a Guarantor under the terms of this Section, then such
Subsidiary shall not be required to become a Guarantor under the terms of this
Section.

(b) Required Deliveries. Each Accession Agreement delivered by a New Guarantor
under the immediately preceding subsection (a) shall be accompanied by (i) the
items that would have been delivered under Sections 5.1.(a)(iv), and
(vii) through (xi) if such New Guarantor had been a Guarantor on the Agreement
Date; (ii) if such New Guarantor is not a Wholly Owned Subsidiary, a written
acknowledgement of all Persons (other than Loan Parties) holding Equity
Interests in such New Guarantor, pursuant to which such Persons acknowledge and
consent to the Guaranty made by such New Guarantor and (iii) such other
documents and instruments as the Agent may reasonably request.

(c) Release of Certain Guarantors. The Borrower may request in writing that the
Agent release a Guarantor, other than the Parent, if (i) such Guarantor (A) upon
its release as a Guarantor will become an Excluded Subsidiary or cease to be a
Subsidiary or

 

- 35 -



--------------------------------------------------------------------------------

(B) is no longer required to be a party to the Guaranty under this Section, in
any such case as a result of events or transactions not otherwise prohibited
under any of the Loan Documents and (ii) no Event of Default shall then be in
existence or would occur as a result of such release. Together with any such
request, the Borrower shall deliver to the Agent a certificate signed by the
chief financial officer of the Parent certifying that the conditions set forth
in immediately preceding clauses (i) and (ii) will be true and correct upon the
release of such Guarantor. No later than 10 Business Days following the Agent’s
receipt of such written request and the related certificate, and so long as the
conditions set forth in immediately preceding clauses (i) and (ii) will be true
and correct, the release shall be effective and Agent shall execute and deliver,
at the sole cost and expense of the Borrower, such documents as Borrower may
reasonably request to evidence such release.

Section 7.16. Release of PREIT-Rubin, Inc. as Borrower.

PREIT-Rubin, Inc. may request in writing that the Agent release it as a Borrower
(but not as a Guarantor unless otherwise permitted by Section 7.15(c)), so long
as PREIT Associates, L.P. delivers a certificate signed by the chief financial
officer of the Parent certifying that no Event of Default then exists or would
occur as a result of such release. No later than 5 Business Days following the
Agent’s receipt of such written request and the related certificate, and so long
as the condition set forth above will be true and correct, the release shall be
effective and Agent shall execute and deliver, at the sole cost and expense of
the Borrower, such documents as Borrower may reasonably request to evidence such
release. Upon the effectiveness of such release, the defined term “Borrower” as
used in the Loan Documents shall mean PREIT Associates, L.P. and its successors
and permitted assigns.

Section 7.17. Interest Rate Agreements.

No later than 30 days after the Agreement Date, the Borrower shall enter into,
and thereafter maintain until March 20, 2010, Interest Rate Agreements, which
shall be on terms, for periods and with counterparties reasonably acceptable to
the Agent, and pursuant to which the Borrower is protected against increases in
interest rates from and after the date of such contracts as to a notional amount
of not less than 80% of the outstanding principal balance of the Loans.

ARTICLE VIII. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 11.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 11.6., the Borrower and the Parent, as
applicable, shall comply with the following covenants:

Section 8.1. Financial Covenants.

(a) Minimum Tangible Net Worth. The Parent shall not permit its Tangible Net
Worth determined on a consolidated basis at the end of any fiscal quarter to be
less than (i) 75% of the Tangible Net Worth of the Parent as of December 31,
2007, plus (ii) 75% of the Net Proceeds of all Equity Issuances effected at any
time after December 31, 2007 by the Parent or any of its Subsidiaries to any

 

- 36 -



--------------------------------------------------------------------------------

Person other than the Parent or any of its Subsidiaries (in the case of any
Equity Issuance effected by a Subsidiary, the amount of such Net Proceeds shall
be appropriately adjusted to account for minority interests consistent with
GAAP). Net Proceeds from the following Equity Issuances shall be excluded from
the immediately preceding clause (ii): (x) Equity Issuances of Equity Interest
of the Parent made after December 31, 2007 solely in exchange for (A) other
Equity Interest of the Parent or (B) common operating units of the Borrower and
(y) Equity Issuances to employees and trustees of the Parent and its
Subsidiaries as part of a stock bonus plan, restricted stock plan or similar
plan but only to the extent neither the Parent nor any Subsidiary received cash
in connection with any such Equity Issuance.

(b) Ratio of Total Liabilities to Gross Asset Value. The Parent shall not permit
the ratio of (i) Total Liabilities of the Parent and its Subsidiaries determined
on a consolidated basis to (ii) Gross Asset Value of the Parent and its
Subsidiaries determined on a consolidated basis, to exceed 0.65 to 1.00 at any
time; provided, however, that if such ratio exceeds 0.65 to 1.00, then such
failure to comply with the foregoing covenant shall not constitute a Default or
Event of Default and the Parent shall be deemed in compliance with this
Section 8.1(b) so long as (x) such ratio does not exceed 0.65 to 1.00 more than
one time during the term of this Agreement for a period of not more than two
consecutive fiscal quarters and (y) during such period such ratio does not
exceed 0.70 to 1.00.

(c) Ratio of EBITDA to Interest Expense. The Parent shall not permit the ratio
of (i) EBITDA of the Parent and its Subsidiaries determined on a consolidated
basis for the period of four consecutive fiscal quarters most recently ending to
(ii) Interest Expense of the Parent and its Subsidiaries determined on a
consolidated basis for such period, to be less than 1.70 to 1 for any such
period.

(d) Ratio of Adjusted EBITDA to Fixed Charges. The Parent shall not permit the
ratio of (i) Adjusted EBITDA of the Parent and its Subsidiaries determined on a
consolidated basis for the period of four consecutive fiscal quarters most
recently ending to (ii) Fixed Charges of the Parent and its Subsidiaries
determined on a consolidated basis for such period, to be less than (A) 1.40 to
1 for any such period ending on or before December 31, 2008 and (B) 1.50 to 1
for any such period ending after December 31, 2008.

(e) Permitted Investments. The Parent and the Borrower shall not make any
Investment in or otherwise own, and shall not permit any Subsidiary to make any
Investment in or otherwise own, the following items which would cause the
aggregate value of such holdings of the Parent, the Borrower and its
Subsidiaries to exceed the following percentages of Gross Asset Value:

(i) unimproved real estate and predevelopment costs such that the aggregate
value of all such unimproved real estate and predevelopment costs, calculated on
the basis of cost, exceeds 5.0% of Gross Asset Value;

(ii) Investments in Persons (other than Investments in Subsidiaries and
Unconsolidated Affiliates) such that the aggregate value of such Investment
calculated on the basis of cost exceeds 5.0% of Gross Asset Value;

 

- 37 -



--------------------------------------------------------------------------------

(iii) Mortgages in favor of the Parent, the Borrower or any other Subsidiary,
such that the aggregate amount of Indebtedness secured by such Mortgages exceeds
5.0% of Gross Asset Value (excluding any Mortgage encumbering any Property owned
by a Subsidiary the accounts of which are required to be consolidated with those
of the Parent under GAAP); and

(iv) Investments in Subsidiaries that are not Wholly Owned Subsidiaries and
Investments in Unconsolidated Affiliates such that the aggregate value of such
Investments calculated on the basis of cost, exceeds 20.0% of Gross Asset Value.

In addition to the foregoing limitations, (x) the aggregate value of the
Investments and the other items subject to the limitations in the preceding
clauses (i) through (iii) shall not exceed 10.0% of Gross Asset Value and
(y) the amount of Gross Asset Value attributable to any one Property shall not
exceed 15.0% of Gross Asset Value at any time.

(f) Properties under Development or Redevelopment. The Parent and the Borrower
shall not permit the aggregate amount of Total Budgeted Cost Until Stabilization
with respect to all Projects Under Development owned by the Parent, the
Borrower, any Subsidiary or any Unconsolidated Affiliate to exceed (i) 20.0% of
Gross Asset Value at any time on or before June 30, 2009, and (ii) 15.0% of
Gross Asset Value at any time after June 30, 2009. For purposes of this
subsection, Total Budgeted Cost Until Stabilization with respect to any Project
Under Development owned by an Unconsolidated Affiliate of the Parent shall equal
the greater of (i) the product of (x) the Parent’s Ownership Share in such
Unconsolidated Affiliate and (y) the Total Budgeted Cost Until Stabilization for
such Property and (ii) the Parent’s Recourse Share of all Indebtedness of such
Unconsolidated Affiliate.

(g) [Reserved.]

(h) Floating Rate Indebtedness. The Parent and the Borrower will not, and will
not permit any of their respective Subsidiaries or Unconsolidated Affiliates to,
incur, assume or suffer to exist at any time Floating Rate Indebtedness in an
aggregate outstanding principal amount in excess of one-third of all
Indebtedness of the Parent, its Subsidiaries and its Unconsolidated Affiliates
determined on a consolidated basis.

(i) Secured Indebtedness. The Parent shall not permit the ratio of (i) Secured
Indebtedness of the Parent, its Subsidiaries and its Unconsolidated Affiliates
to (ii) Gross Asset Value, to exceed 0.60 to 1.00 at any time.

(j) Secured Recourse Indebtedness. The Parent shall not permit the ratio of
(i) Secured Indebtedness of the Borrower or the Guarantors which is not
Nonrecourse Indebtedness to (ii) Gross Asset Value, to exceed 0.25 to 1.00 at
any time.

 

- 38 -



--------------------------------------------------------------------------------

(k) Ratio of EBITDA to Indebtedness. The Parent shall not permit the ratio of
(i) EBITDA of the Parent and its Subsidiaries determined on a consolidated basis
for the period of four consecutive fiscal quarters most recently ending to
(ii) all Indebtedness of the Parent, its Subsidiaries and Unconsolidated
Affiliates determined on a consolidated basis at the end of such period, to be
less than 0.09750 to 1.00; provided, however, that if such ratio is less than
0.09750 to 1.00, then such failure to comply with the foregoing covenant shall
not constitute a Default or an Event of Default and the Parent shall be deemed
to be in compliance with this Section 8.1.(k) so long as (x) such ratio is not
less than 0.09750 to 1.00 more than one time during the term of this Agreement
for a period of not more than two consecutive fiscal quarters and (y) during
such period such ratio is not less than 0.09250 to 1.00. For purposes of
determining this ratio, if a Property has been acquired during the past four
quarters, the amount of EBITDA attributable to such Property and to be included
in the ratio shall be determined as follows: (x) if the Property was acquired
more than 30 days prior to the date of determination of the ratio, the EBITDA
for the Property since the date such Property was acquired by the Parent, the
Borrower, any other Subsidiary or an Unconsolidated Affiliate, as the case may
be, shall be appropriately annualized and (y) otherwise, the amount of EBITDA
for such Property shall be the actual EBITDA attributable to the Property during
the last four consecutive fiscal quarters most recently ended. Any certification
by the Parent or the Borrower of EBITDA included under the immediately preceding
clause (y) shall be limited to its knowledge.

For purposes of determining compliance with immediately preceding subsections
(h), (i) and (k), the Indebtedness of the Parent shall include the greater of
the Parent’s Recourse Share or Ownership Share of the Indebtedness of the
Parent’s Unconsolidated Affiliates.

Section 8.2. Restricted Payments.

The Parent and the Borrower will not declare or make, or permit any other
Subsidiary to declare or make, any Restricted Payment; provided, however, that:

(a) the Parent may acquire limited partnership interests in the Borrower in
exchange for cash or common stock of the Parent;

(b) the Parent may declare or make cash distributions to its shareholders during
any period of four consecutive fiscal quarters in an aggregate amount not to
exceed the greater of (i) 95.0% of Funds From Operations of the Parent for such
period or (ii) the amount for the Parent to remain in compliance with
Section 7.13.;

(c) the Parent may make cash distributions to its shareholders to the extent
necessary to avoid any liability for taxes imposed under Sections 857(b)(1),
857(b)(3) and 4981 of the Internal Revenue Code;

(d) the Parent may make cash payments to repurchase outstanding Equity Interests
of the Parent;

(e) the Parent may cause the Borrower (directly or indirectly through any
intermediate Subsidiaries) to make distributions to the Parent and to the
limited partners of the Borrower, and the Parent may cause other Subsidiaries of
the Parent to make distributions to the Parent and to other holders of Equity
Interests in such Subsidiaries, in each case, so long as immediately after
giving effect to any such distribution no Default or Event of Default would
exist; and

 

- 39 -



--------------------------------------------------------------------------------

(f) subject to the following sentence, if a Default or Event of Default shall
have occurred and be continuing, the Parent may only declare or make cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Parent to remain in
compliance with Section 7.13., and in connection therewith, the Parent may cause
its Subsidiaries (directly or indirectly through any intermediate Subsidiaries)
to make distributions to the Parent, to its other Subsidiaries and, solely to
the extent required to do pursuant to the organization documents of a
Subsidiary, other holders of Equity Interests in such Subsidiary.

Notwithstanding the foregoing, if a Default or Event of Default specified in
Section 9.1.(a), Section 9.1.(e) or Section 9.1.(f) shall have occurred and be
continuing, or if as a result of the occurrence of any other Event of Default
the Obligations have been accelerated pursuant to Section 9.2.(a), the Parent
and the Borrower shall not, and shall not permit any other Subsidiary to, make
any Restricted Payments to any Person whatsoever other than to the Borrower or
any Subsidiary.

Section 8.3. Liens; Negative Pledges.

(a) The Parent and the Borrower shall not, and shall not permit any other Loan
Party to, grant a Lien (a “Senior Lien”) in any of its assets to secure
Indebtedness subject to the terms of this subsection without effectively
providing that the Obligations shall be secured equally and ratably with (or
prior to) such Indebtedness. This subsection only applies to Indebtedness of the
types described in clauses (a), (b)(i), (b)(ii) and (e) of the definition of the
term “Indebtedness” that was not secured by a Lien at the time such Indebtedness
was incurred. For purposes of this subsection, Indebtedness shall be deemed
incurred on the earlier of (i) the date the principal agreement evidencing such
Indebtedness became effective or (ii) the date any of the proceeds of such
Indebtedness were made available to, or to the order of, the Parent, the
Borrower, any Subsidiary or any other Loan Party. Liens of the type described in
clause (d) of the definition of the term “Lien” shall not be considered Senior
Liens. Any Lien created to secure the Obligations pursuant to this subsection
shall provide by its terms that such Lien shall be automatically and
unconditionally released and discharged upon the release and discharge of the
applicable Senior Lien.

(b) The Parent and the Borrower shall not, and shall not permit any Subsidiary
or other Loan Party to, enter into, assume or otherwise be bound by any Negative
Pledge of assets owned by such Person except for a Negative Pledge contained
(i) in the Existing Revolving Credit Agreement and (ii) in any agreement
(A) evidencing Indebtedness and secured by a Lien, in each case, which the
Parent, the Borrower or such Subsidiary may create, incur, assume, or permit or
suffer to exist without causing a Default or Event of Default to exist and
(B) which prohibits the creation of any other Lien on only the property securing
such Indebtedness as of the date such agreement was entered into.
Notwithstanding anything to the contrary set forth in this Agreement, for
purposes of this Section 8.3.(b), the term “Existing Revolving Credit Agreement”
shall not include any document or agreement entered into by the Borrower that
replaces the Existing Revolving Credit Agreement after March 20, 2010 or such
earlier date that the Existing Revolving Credit Agreement terminates.

 

- 40 -



--------------------------------------------------------------------------------

Section 8.4. Restrictions on Intercompany Transfers.

The Borrower shall not create or otherwise cause or suffer to exist or become
effective, or permit any Subsidiary (other than an Excluded Subsidiary) to
create or otherwise cause or suffer to exist or become effective, any consensual
encumbrance or restriction of any kind on the ability of such Subsidiary to:
(i) pay dividends or make any other distribution on any of such Subsidiary’s
capital stock or other equity interests owned by the Borrower or such Subsidiary
of the Borrower; (ii) pay any Indebtedness owed to the Borrower or any
Subsidiary; (iii) make loans or advances to the Borrower or any Subsidiary; or
(iv) transfer any of its property or assets to the Borrower or any Subsidiary;
provided, however that the Borrower or any such Subsidiary may have provision
for preferred, priority or guaranteed payments to a joint venture partner of
such Subsidiary.

Section 8.5. Mergers, Acquisitions and Sales of Assets.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary of the Parent or the Borrower to: (a) engage in any
transaction of merger or consolidation; (b) liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution); (c) convey, sell, lease,
sublease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of or other Equity Interests in any of its Subsidiaries, whether
now owned or hereafter acquired or (d) acquire a Substantial Amount of the
assets of, or make an Investment of a Substantial Amount in, any other Person;
unless, (i) immediately prior thereto, and immediately thereafter and after
giving effect thereto, no Default or Event of Default is or would be in
existence; (ii) in the case of a consolidation or merger involving the Parent or
the Borrower, the Parent or the Borrower, as the case may be, shall be the
survivor thereof and, (iii) in the case of the acquisition, Investment or sale
of a Substantial Amount of assets, the Parent shall have given the Agent and the
Lenders at least 30 days prior written notice of such, acquisition, Investment
or sale, such notice to be accompanied by a Compliance Certificate, calculated
on a pro forma basis, evidencing the continued compliance by the Borrower and
the Parent with the terms and conditions of this Agreement and the other Loan
Documents, including without limitation, the financial covenants contained in
Section 8.1., after giving effect to such acquisition, Investment or sale.

Section 8.6. Fiscal Year.

The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.

 

- 41 -



--------------------------------------------------------------------------------

Section 8.7. Modifications of Organizational Documents and Material Contracts.

The Parent shall not amend, supplement, restate or otherwise modify the Trust
Agreement, and the Borrower shall not amend, supplement, restate or otherwise
modify the Partnership Agreement, in each case in any respect, without the prior
written consent of the Agent and the Requisite Lenders unless such amendment,
supplement, restatement or other modification could not reasonably be expected
to have in a Material Adverse Effect. The Borrower and the Parent shall not
enter into, and shall not permit any Subsidiary or other Loan Party to enter
into, any amendment or modification to any Material Contract that could
reasonably be expected to have a Material Adverse Effect.

Section 8.8. Transactions with Affiliates.

The Borrower and the Parent shall not permit to exist or enter into, and will
not permit any of its Subsidiaries to permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate, except (a) transactions in the
ordinary course of and pursuant to the reasonable requirements of the business
of the Borrower, the Parent or any Subsidiary and upon fair and reasonable terms
which are no less favorable to the Borrower, the Parent or such Subsidiary than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate and (b) transactions between or among the Parent, the Borrower
and it Subsidiaries.

Section 8.9. ERISA Exemptions.

The Borrower and the Parent shall not permit, and shall not permit any other
Loan Party or any other Subsidiary to permit, any of its respective assets to
become or be deemed to be “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder.

ARTICLE IX. DEFAULT

Section 9.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment. The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) the principal of, or any interest on, any
of the Loans, or shall fail to pay any of the other payment Obligations owing by
the Borrower under this Agreement or any other Loan Document, or any other Loan
Party shall fail to pay when due any payment obligation owing by such Loan Party
under any Loan Document to which it is a party and any such failure shall
continue for a period of five (5) calendar days thereafter.

 

- 42 -



--------------------------------------------------------------------------------

(b) Default in Performance.

(i) The Borrower or the Parent shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Sections 7.1.(o), Section 7.17. or Article VIII.; or

(ii) The Borrower, the Parent or any other Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section and such failure shall continue for a period of 30 days after the
earlier of (x) the date upon which the Borrower obtains knowledge of such
failure or (y) the date upon which the Parent or the Borrower has received
written notice of such failure from the Agent; provided, however, that if any
such failure referred to in this clause (ii) is reasonably capable of being
cured but not within such 30-day period and the Borrower has in good faith
commenced to cure such failure prior to the expiration of such 30-day period and
continues to diligently prosecute such cure, no Event of Default shall be deemed
to have occurred unless such failure has not been cured within 30 calendar days
after the last day of such initial 30-day period;

(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of the Borrower, the Parent or any other Loan
Party under this Agreement or under any other Loan Document, or any amendment
hereto or thereto, or in any other writing or statement (other than forward
looking statements) at any time furnished by, or at the direction of, the
Borrower, the Parent or any other Loan Party to the Agent or any Lender, shall
at any time prove to have been incorrect or misleading in any material respect
when furnished or made.

(d) Indebtedness Cross-Default.

(i) The Parent, the Borrower, any other Loan Party, any other Subsidiary shall
fail to pay when due and payable the principal of, or interest on, any
Indebtedness (other than the Loans) having an aggregate outstanding principal
amount of $10,000,000 or more (or $80,000,000 or more in the case of Nonrecourse
Indebtedness), and in any such case such failure shall continue beyond any
applicable notice and cure periods; or

(ii) The maturity of any such Indebtedness shall have (x) been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such
Indebtedness or (y) been required to be prepaid or repurchased prior to the
stated maturity thereof.

(e) Voluntary Bankruptcy Proceeding. The Borrower, the Parent or any Material
Subsidiary shall: (i) commence a voluntary case under the Bankruptcy Code of
1978, as amended or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency,

 

- 43 -



--------------------------------------------------------------------------------

reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, the Parent or any Material Subsidiary in any
court of competent jurisdiction seeking: (i) relief under the Bankruptcy Code of
1978, as amended or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and in the case of either clause (i) or
(ii) such case or proceeding shall continue undismissed or unstayed for a period
of 60 consecutive days, or an order granting the relief requested in such case
or proceeding (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.

(g) Revocation of Loan Documents. The Borrower, the Parent or any other Loan
Party shall disavow, revoke or terminate in writing any Loan Document to which
it is a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document.

(h) Judgment. A judgment or order for the payment of money shall be entered
against the Borrower, the Parent or any other Loan Party, by any court or other
tribunal and (i) such judgment or order shall continue for a period of 30 days
without being paid, bonded over, stayed or dismissed through appropriate
appellate proceedings (provided however, that if a bond has been issued in favor
of the claimant or other Person obtaining such judgment or order, the issuer of
such bond shall have executed an agreement in form and substance satisfactory to
the Agent pursuant to which the issuer of such bond waives any Lien it may have
on the assets of any Loan Party), and (ii) either (A) the amount for which the
insurer has denied liability exceeds, individually or together with all other
such judgments or orders entered against the Borrower, the Parent and the other
Loan Parties, $10,000,000 (or $80,000,000 or more if the judgment or order for
the payment of money directly relates to Nonrecourse Indebtedness and is itself
nonrecourse) in amount or (B) could reasonably be expected to have a Material
Adverse Effect.

(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, the Parent or any other
Loan Party, which exceeds, individually or together with all other such
warrants, writs, executions and processes, $10,000,000 (or $80,000,000 or more
if the warrant, writ of attachment, execution or similar process directly
relates to Nonrecourse Indebtedness and is itself nonrecourse) in amount and
such warrant, writ, execution or process shall not be paid,

 

- 44 -



--------------------------------------------------------------------------------

discharged, vacated, stayed or bonded for a period of 30 days; provided however,
that if a bond has been issued in favor of the claimant or other Person
obtaining such warrant, writ of attachment, execution or process, the issuer of
such bond shall have executed an agreement in form and substance satisfactory to
the Agent pursuant to which the issuer of such bond waives any Lien it may have
on the assets of any Loan Party.

(j) ERISA.

(i) Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $1,000,000 which it shall have become liable to
pay under Title IV of ERISA and such failure shall continue for a period of 30
days; or

(ii) Notice of intent to terminate a Material Plan shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing, the liability resulting therefrom shall exceed
$1,000,000 and either (A) such notice shall not have been revoked or rescinded
after 30 days from the filing thereof or (B) such Material Plan shall be
terminated; or

(iii) The PBGC shall institute proceedings under Title IV of ERISA to terminate,
to impose liability (other than for premiums under Section 4007 of ERISA) in
respect of, or to cause a trustee to be appointed to administer any Material
Plan, the liability resulting therefrom shall exceed $1,000,000 and either
(A) such proceedings shall not have been dismissed or terminated after 30 days
from the filing thereof or (B) such Material Plan shall be terminated or such
liability shall be imposed; or

(iv) A condition shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any Material Plan must be terminated, the
liability resulting therefrom shall exceed $1,000,000 and such condition shall
exist for a period of 30 days; or

(v) There shall occur a complete or partial withdrawal from, or a default,
within the meaning of Section 4219(c)(5) of ERISA, with respect to, one or more
Multiemployer Plans which could cause one or more members of the ERISA Group to
incur an obligation to pay on a current annual basis during the term of this
Agreement an amount in excess of $1,000,000.

(k) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents;

(l) Change of Control/Change in Management.

(i)(A) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to

 

- 45 -



--------------------------------------------------------------------------------

have “beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 20% of the total voting power of
the then outstanding voting shares of the Parent other than such Persons who
are, as of the Agreement Date, current officers or trustees of the Parent, or
Affiliates of current officers or trustees of the Parent or (B) during any
period of 12 consecutive months ending after the Agreement Date, individuals who
at the beginning of any such 12-month period constituted the Board of Trustees
of the Parent (together with any new trustees whose election by such Board or
whose nomination for election by the shareholders of the Parent was approved by
a vote of a majority of the trustees then still in office who were either
trustees at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Trustees of the Parent then in office;

(ii) If three or more of the following five individuals shall cease for any
reason (other than death, disability or resignation) to be principally involved
in the senior management of the Parent: Ronald Rubin, George Rubin, Robert
McCadden, Joseph Coradino, and Edward Glickman (each a “Principal Officer”);

(iii) If three or more of the Principal Officers shall die, become disabled or
resign and the Parent shall have failed to replace the resulting vacancies in
senior management with individuals reasonably acceptable to the Agent and the
Requisite Lenders and such failure shall continue for a period in excess of 120
days; or

(iv) The Parent or a Wholly Owned Subsidiary of the Parent that is a Guarantor
shall cease (A) to be the sole general partner of the Borrower or (B) to own and
control, directly or indirectly, at least 80.0% (or such lesser percentage as
may be acceptable to the Agent) of all partnership interests of the Borrower.

(m) Strike; Casualty. Any strike, lockout, labor dispute, embargo, condemnation,
act of God or public enemy, or other casualty which causes, for more than 30
consecutive days beyond the coverage period of any applicable business
interruption insurance, the cessation or substantial curtailment of revenue
producing activities of the Borrower or its Subsidiaries taken as a whole and
only if any such event or circumstance could reasonably be expected to have a
Material Adverse Effect.

(n) Existing Revolving Credit Agreement. An Event of Default under (and as
defined in) the Existing Revolving Credit Agreement shall occur.

 

- 46 -



--------------------------------------------------------------------------------

Section 9.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 9.1.(e) or 9.1.(f), (A) the principal of, and all accrued interest on,
the Loans and the Notes at the time outstanding and (B) all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Agent under this Agreement, the Notes or any of the
other Loan Documents, shall become immediately and automatically due and payable
without presentment, demand, protest, or other notice of any kind, all of which
are expressly waived by the Borrower.

(ii) Optional. If any other Event of Default shall have occurred and be
continuing, the Agent may, and at the direction of the Requisite Lenders shall:
declare (A) the principal of, and accrued interest on, the Loans and the Notes
at the time outstanding and (B) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, such Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower.

(b) Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights and remedies under or
in respect of any and all of the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.

Section 9.3. Marshaling; Payments Set Aside.

Neither the Agent nor any Lender shall be under any obligation to marshal any
assets in favor of any Loan Party or any other party or against or in payment of
any or all of the Obligations. To the extent that any Loan Party makes a payment
or payments to the Agent and/or any Lender, or the Agent and/or any Lender
enforce their security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, state or federal law, common law or equitable cause,
then to the extent of such recovery, the Obligations or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

Section 9.4. Allocation of Proceeds.

If an Event of Default shall have occurred and be continuing and maturity of any
of the Obligations has been accelerated, all payments received by the Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower or any other Loan
Party hereunder or thereunder, shall be applied in the following order and
priority:

(a) amounts due to the Agent and the Lenders in respect of Fees and other fees
and expenses due under Section 11.2.;

 

- 47 -



--------------------------------------------------------------------------------

(b) payments of interest on the Loans, to be applied for the ratable benefit of
the Lenders, in such order as the Lenders may determine in their sole
discretion;

(c) payments of principal of the Loans and obligations owing under any Interest
Rate Agreement between the Borrower and any Lender, or Affiliate thereof, to be
applied for the ratable benefit of the Lenders or their respective Affiliates,
as applicable, in such order as the Lenders may determine in their sole
discretion;

(d) amounts due to the Agent and the Lenders pursuant to Sections 10.7. and
11.9.;

(e) payments of all other amounts due under any of the Loan Documents, if any,
to be applied for the ratable benefit of the Lenders; and

(f) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 9.5. Performance by Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein. In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.

Section 9.6. Rescission of Acceleration by Requisite Lenders.

If at any time after acceleration of the maturity of the Loans and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences. The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

 

- 48 -



--------------------------------------------------------------------------------

Section 9.7. Rights Cumulative.

The rights and remedies of the Agent and the Lenders under this Agreement and
each of the other Loan Documents shall be cumulative and not exclusive of any
rights or remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies, the Agent and the Lenders may
be selective and no failure or delay by the Agent or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

ARTICLE X. THE AGENT

Section 10.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Agent to take such
action as contractual representative on such Lender’s behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Not in limitation of the
foregoing, each Lender authorizes and directs the Agent to enter into the Loan
Documents for the benefit of the Lenders. Each Lender hereby agrees that, except
as otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Agent a trustee or fiduciary for any Lender or to impose
on the Agent duties or obligations other than those expressly provided for
herein. Without limiting the generality of the foregoing, the use of the terms
“Agent”, “Agent”, “agent” and similar terms in the Loan Documents with reference
to the Agent is not intended to connote any fiduciary or other implied (or
express) obligations arising under agency doctrine of any Applicable Law.
Instead, use of such terms is merely a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties. The Agent will also furnish to any Lender, upon the request
of such Lender, a copy (or, where appropriate, an original) of any document,
instrument, agreement, certificate or notice furnished to the Agent by the
Borrower, the Parent, any Loan Party or any other Affiliate of the Borrower,
pursuant to this Agreement or any other Loan Document not already delivered to
such Lender pursuant to the terms of this Agreement or any such other Loan
Document. As to any matters not expressly provided for by the Loan Documents
(including, without limitation, enforcement or collection of any of the
Obligations), the Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations;

 

- 49 -



--------------------------------------------------------------------------------

provided, however, that, notwithstanding anything in this Agreement to the
contrary, the Agent shall not be required to take any action which exposes the
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the Agent
shall exercise any right or remedy it or the Lenders may have under any Loan
Document upon the occurrence of a Default or an Event of Default unless the
Requisite Lenders have directed the Agent otherwise. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the Agent
as a result of the Agent acting or refraining from acting under this Agreement
or any of the other Loan Documents in accordance with the instructions of the
Requisite Lenders, or where applicable, all the Lenders.

Section 10.2. Agent’s Reliance, Etc.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Agent: may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Agent nor any of its directors, officers, agents, employees or counsel:
(a) makes any warranty or representation to any Lender or any other Person and
shall be responsible to any Lender or any other Person for any statement,
warranty or representation made or deemed made by the Borrower, the Parent, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower,
the Parent or other Persons or inspect the property, books or records of the
Borrower, the Parent or any other Person; (c) shall be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document, any other
instrument or document furnished pursuant thereto or any collateral covered
thereby or the perfection or priority of any Lien in favor of the Agent on
behalf of the Lenders in any such collateral; (d) shall have any liability in
respect of any recitals, statements, certifications, representations or
warranties contained in any of the Loan Documents or any other document,
instrument, agreement, certificate or statement delivered in connection
therewith; and (e) shall incur any liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Agent may execute any of its duties under the
Loan Documents by or through agents, employees or attorneys-in-fact and shall
not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.

 

- 50 -



--------------------------------------------------------------------------------

Section 10.3. Notice of Defaults.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default”. If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default”. Further, if the Agent
receives such a “notice of default,” the Agent shall give prompt notice thereof
to the Lenders.

Section 10.4. Wells Fargo as Lender.

Wells Fargo, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity. Wells Fargo and its affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, the Parent any other Loan Party or
any other affiliate thereof as if it were any other bank and without any duty to
account therefor to the other Lenders. Further, the Agent and any affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement and otherwise without having to account for the same to the
other Lenders. The Lenders acknowledge that, pursuant to such activities, Wells
Fargo or its affiliates may receive information regarding the Borrower, the
Parent, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Agent shall be under no obligation to provide
such information to them.

Section 10.5. Approvals of Lenders.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect thereof.
Unless a Lender shall give written notice to the Agent that it specifically
objects to the recommendation or determination of the Agent (together with a
reasonable written explanation of the reasons behind such objection) within
10 Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.

 

- 51 -



--------------------------------------------------------------------------------

Section 10.6. Lender Credit Decision, Etc.

Each Lender expressly acknowledges and agrees that neither the Agent nor any of
its officers, directors, employees, agents, counsel, attorneys-in-fact or other
affiliates has made any representations or warranties to such Lender and that no
act by the Agent hereafter taken, including any review of the affairs of the
Borrower, the Parent, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the Agent
to any Lender. Each Lender acknowledges that it has, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent, or any of
their respective officers, directors, employees, agents or counsel, and based on
the financial statements of the Parent, the Borrower, the other Loan Parties,
the other Subsidiaries and other Affiliates, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, any other Lender or counsel to the Agent or any of
their respective officers, directors, employees and agents, and based on such
review, advice, documents and information as it shall deem appropriate at the
time, continue to make its own decisions in taking or not taking action under
the Loan Documents. The Agent shall not be required to keep itself informed as
to the performance or observance by the Parent, the Borrower or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Agent under this
Agreement or any of the other Loan Documents, the Agent shall have no duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Parent, the Borrower, any other Loan Party or any other
Affiliate thereof which may come into possession of the Agent or any of its
officers, directors, employees, agents, attorneys-in-fact or other Affiliates.
Each Lender acknowledges that the Agent’s legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to the
Agent and is not acting as counsel to such Lender.

Section 10.7. Indemnification of Agent.

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the Agent
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) pro rata in accordance with such Lender’s
respective Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against the Agent (in its capacity as
Agent but not as a “Lender”) in any way relating to or arising out of the Loan
Documents, any transaction contemplated hereby or thereby or any action taken or

 

- 52 -



--------------------------------------------------------------------------------

omitted by the Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Agent’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final, non-appealable judgment; provided, however, that no
action taken in accordance with the directions of the Requisite Lenders (or all
of the Lenders if expressly required hereunder) shall be deemed to constitute
gross negligence or willful misconduct for purposes of this Section. Without
limiting the generality of the foregoing, each Lender agrees to reimburse the
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Agent) incurred by the Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Agent to enforce the terms of the Loan Documents
and/or collect any Obligations, any “lender liability” suit or claim brought
against the Agent and/or the Lenders, and any claim or suit brought against the
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Agent notwithstanding any claim or assertion that the
Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by the Agent that the Agent will reimburse the Lenders if it is
actually and finally determined by a court of competent jurisdiction that the
Agent is not so entitled to indemnification. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder
or under the other Loan Documents and the termination of this Agreement. If the
Borrower shall reimburse the Agent for any Indemnifiable Amount following
payment by any Lender to the Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Agent shall share such reimbursement on a ratable
basis with each Lender making any such payment.

Section 10.8. Successor Agent.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower’s approval, which approval shall not be unreasonably
withheld or delayed. If no successor Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Agent’s giving of notice of
resignation, then the current Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the current Agent, and the current Agent shall be discharged from
its duties and obligations under the Loan Documents. After any Agent’s
resignation hereunder as Agent, the provisions of this Article X. shall continue
to inure to its benefit as to any actions taken or omitted to be taken by it
while it was Agent under the Loan Documents. Notwithstanding anything contained
herein to the contrary, the Agent may assign its rights and duties under the
Loan Documents to any of its affiliates by giving the Borrower and each Lender
prior written notice.

 

- 53 -



--------------------------------------------------------------------------------

Section 10.9. Titled Agents.

The Lead Arranger, in such capacity, assumes no responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The title given to the Lead Arranger is solely honorific and implies no
fiduciary responsibility on the part of the Lead Arranger to the Agent, any
Lender, the Borrower or any other Loan Party and the use of such title does not
impose on the Lead Arranger any duties or obligations greater than those of any
other Lender or entitle the Lead Arranger to any rights other than those to
which any other Lender is entitled.

ARTICLE XI. MISCELLANEOUS

Section 11.1. Notices.

Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered as follows:

If to the Borrower:

PREIT Associates, L.P.

200 South Broad Street

Philadelphia, PA 19102

Attention: Andrew Ioannou

Telephone: (215) 875-0700

Telecopy: (215) 546-7311

With a copy of notices of Defaults, Events of Default or notices pursuant to
Article IX. to:

PREIT Associates, L.P.

200 South Broad Street

Philadelphia, PA 19102

Attention: Bruce Goldman

Telephone: (215) 875-0700

Telecopy: (215) 546-7311

and

Drinker Biddle & Reath LLP

One Logan Square

18th and Cherry Streets

Philadelphia, PA 19103

Attention: Howard A. Blum

Telephone: (215) 988-2700

Telecopy: (215) 988-2757

 

- 54 -



--------------------------------------------------------------------------------

If to the Agent or a Lender:

To the address or telecopy number, as applicable, of the Agent or such Lender,
as the case may be, set forth on its signature page hereto or, in the case of a
Lender, in the applicable Assignment and Acceptance Agreement.

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, upon mechanical confirmation of
transmission if received on a Business Day prior to 5:00 p.m. local time at the
point of destination and, if otherwise, on the next succeeding Business Day; or
(iii) if hand delivered, when delivered. Notwithstanding the immediately
preceding sentence, all notices or communications to the Agent or any Lender
under Article II. shall be effective only when actually received. Any notice to
the Borrower received by any individual designated by the Borrower to receive
such notice shall be effective notwithstanding the fact that any other
individual designated by the Borrower to receive a copy of such notice did not
receive such copy. The Agent and each Lender shall not incur any liability to
the Borrower (nor shall the Agent incur any liability to the Lenders) for acting
upon any telephonic notice referred to in this Agreement which the Agent or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. In addition to the Agent’s Lending Office, the Borrower shall send
copies of the notices described in Article II. to the following address of the
Agent:

Wells Fargo Bank, National Association

Disbursement and Operations Center

2120 East Park Place, Suite 100

El Segundo, California 90245

Attention: Disbursement Administrator, Ivonne Lopez

Telecopy Number: (310) 615-1014

Telephone Number: (310) 335-9515

Section 11.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation and execution of, and any amendment, supplement or modification to,
any of the Loan Documents, and the consummation of the transactions contemplated
thereby, including the reasonable fees and disbursements of counsel to the
Agent, (b) to pay or reimburse the Agent and, after the occurrence and during
the continuance of an Event of Default, the Lenders, for all their costs and
expenses incurred in connection with the enforcement or preservation of any
rights under the Loan Documents, including the reasonable fees and disbursements
of their respective counsel (including the allocated fees and expenses of
in-house counsel) and any payments in indemnification or otherwise payable by
the Lenders to the Agent pursuant to the Loan

 

- 55 -



--------------------------------------------------------------------------------

Documents, (c) to pay, indemnify and hold the Agent and the Lenders harmless
from any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay the fees and disbursements of counsel to the Agent and any
Lender incurred in connection with the representation of the Agent or such
Lender in any matter relating to or arising out of any bankruptcy or other
proceeding of the type described in Sections 9.1.(e) or 9.1.(f), including,
without limitation (i) any motion for relief from any stay or similar order,
(ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Parent, the
Borrower or any other Loan Party, whether proposed by the Parent, the Borrower,
such Loan Party, the Lenders or any other Person, and whether such fees and
expenses are incurred prior to, during or after the commencement of such
proceeding or the confirmation or conclusion of any such proceeding.

Section 11.3. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Lender and each Participant is hereby authorized by the Borrower, at any
time or from time to time while an Event of Default exists, without notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender or a Participant subject to receipt of the
prior written consent of the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 9.2., and although such obligations shall be contingent or unmatured.
Promptly following any such set-off the Agent shall notify the Borrower thereof
and of the application of such set-off, provided that the failure to give such
notice shall not invalidate such set-off.

Section 11.4. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE PARENT, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT, THE PARENT AND THE BORROWER HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE.

 

- 56 -



--------------------------------------------------------------------------------

(b) EACH OF THE BORROWER, THE PARENT, THE AGENT AND EACH LENDER HEREBY AGREES
THAT THE FEDERAL DISTRICT COURT OF THE EASTERN DISTRICT OF PENNSYLVANIA AND ANY
STATE COURT LOCATED IN PHILADELPHIA COUNTY, PENNSYLVANIA, SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
BORROWER, THE PARENT, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT, THE LOANS OR ANY OTHER LOAN DOCUMENT OR TO ANY
MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER AND EACH OF THE LENDERS
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS.

(c) EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION
OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD
OR CLAIM THE SAME.

(d) THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY THE AGENT OR ANY LENDER OR THE
ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.

(e) THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH A
FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE
PAYMENT OF THE LOANS AND ALL OTHER OBLIGATIONS AND THE TERMINATION OF THIS
AGREEMENT.

Section 11.5. Successors and Assigns.

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns, except that the Borrower may not assign or otherwise transfer any of is
rights under this Agreement without the prior written consent of all the Lenders
(and any such assignment or transfer to which all of the Lenders have not
consented shall be void).

(b) Participations. Any Lender may at any time grant to an affiliate of such
Lender, or one or more banks or other financial institutions (each a
“Participant” ) participating interests in its Loan or the Obligations owing to
such Lender. Except as otherwise provided in Section 3.3., no Participant shall
have any rights or benefits under this Agreement or any other Loan Document. In
the event of any such grant by a Lender of a participating interest to a
Participant, such Lender shall remain responsible for the

 

- 57 -



--------------------------------------------------------------------------------

performance of its obligations hereunder, and the Borrower and the Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which any Lender may grant such a participating interest shall provide that such
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower hereunder including, without limitation, the right to approve
any amendment, modification or waiver of any provision of this Agreement;
provided, however, such Lender may agree with the Participant that it will not,
without the consent of the Participant, agree to (i) increase the principal
amount of such Lender’s Loan (unless such increase will not result in a increase
in the Participant’s share), (ii) extend the date fixed for the payment of
principal on the Loans or portions thereof owing to such Lender, or (iii) reduce
the rate at which interest is payable thereon. An assignment or other transfer
which is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this subsection (b). The selling Lender shall
promptly notify the Agent and the Borrower of the sale of any participation
hereunder and the terms thereof.

(c) Assignments. Any Lender may with the prior written consent of the Agent and
the Borrower (which consent in each case, shall not be unreasonably withheld) at
any time assign to one or more Eligible Assignee (each an “Assignee”) all or a
portion of its rights and obligations under this Agreement and the Notes;
provided, however, (i) no such consent by the Borrower shall be required (x) if
a Default or Event of Default shall exist or (y) in the case of an assignment to
another Lender, to an affiliate of the assigning Lender or to an affiliate of
another Lender; (ii) any partial assignment shall be in an amount at least equal
to $10,000,000 and after giving effect to such assignment the assigning Lender
retains a portion of its Loan having a principal amount of at least $10,000,000,
or in either case, such lesser amount to which the Agent and, subject to the
immediately preceding clause (i), the Borrower may agree; (iii) each such
assignment shall be effected by means of an Assignment and Assumption Agreement
and (iv) such Lender must give the Agent at least 10 days (or such shorter
period as the Agent may agree in its sole discretion) prior written notice of
any such assignment. Upon execution and delivery of such instrument and payment
by such Assignee to such transferor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Assignee, such Assignee
shall be deemed to be a Lender party to this Agreement and shall have all the
rights and obligations of a Lender with a Loan as set forth in such Assignment
and Assumption Agreement, and the transferor Lender shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required. Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Lender, the Agent and the
Borrower shall make appropriate arrangements so that new Notes are issued to the
Assignee and such transferor Lender, as appropriate. In connection with any such
assignment, the transferor Lender shall pay to the Agent an administrative fee
for processing such assignment in the amount of $4,500. Anything in this Section
to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan held by it hereunder to the Borrower, or any of its
respective affiliates or Subsidiaries.

(d) Register. The Agent shall maintain a copy of each Assignment and Acceptance
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the principal amount of the Loan
owing to each Lender from time to time (the “Register”). The Borrower, the Agent
and the Lenders may treat each Person whose name is

 

- 58 -



--------------------------------------------------------------------------------

recorded in the Register as a Lender hereunder for all purposes of this
Agreement and the other Loan Documents. The Register and copies of each
Assignment and Acceptance Agreement shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Agent. Upon its receipt of an Assignment and
Acceptance Agreement executed by an assigning Lender, together with each Note
subject to such assignment (a “Surrendered Note”), the Agent shall, if such
Assignment and Acceptance Agreement has been completed and if the Agent receives
the processing and recording fee described in subsection (c) above, (i) accept
such Assignment and Acceptance Agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof, and return each
Surrendered Note, to the Borrower.

(e) Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge or assignment shall
release such Lender from its obligations thereunder. To facilitate any such
pledge or assignment, Agent shall, at the request of such Lender, enter into a
letter agreement with the Federal Reserve Bank in, or substantially in, the form
of the exhibit to Appendix C to the Federal Reserve Bank of New York Operating
Circular No 10, as amended from time to time.

(f) Information to Assignee, Etc. A Lender may furnish any information
concerning the Parent the Borrower, any Subsidiary or any other Loan Party in
the possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants) subject to compliance with
the applicable terms of Section 11.8.

(g) Assignments Requiring Registration. Each Lender agrees that, without the
prior written consent of the Borrower and the Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

Section 11.6. Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document (other than any fee letter solely
between the Borrower and the Agent) may be amended, (iii) the performance or
observance by the Borrower or any other Loan Party of any terms of this
Agreement or such other Loan Document (other than any fee letter solely between
the Borrower and the Agent) may be waived, and (iv) the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (or the Agent at the written direction
of the Requisite Lenders), and, in the case of an amendment to any Loan

 

- 59 -



--------------------------------------------------------------------------------

Document, the written consent of each Loan Party which is party thereto.
Notwithstanding the previous sentence, the Agent, shall be authorized on behalf
of all the Lenders, without the necessity of any notice to, or further consent
from, any Lender, to waive the imposition of the late fees provided in
Section 2.5., up to a maximum of 3 times per calendar year.

(b) Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of the Lenders other than
any Defaulting Lender (or the Agent at the written direction of the Lenders
other than any Defaulting Lender), do any of the following:

(i) increase the principal amount of the Loan held by each Lender (excluding any
increase (x) pursuant to Section 2.14. or (y) as a result of an assignment of a
Lender’s Loan permitted under Section 11.5.) or subject the Lenders to any
additional obligations;

(ii) reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of, the Loans or other
Obligations;

(iii) reduce the amount of any Fees payable to the Lenders hereunder;

(iv) modify the definition of the term “Termination Date” or postpone any date
fixed for any payment of principal of, or interest on, the Loans or for the
payment of Fees or any other Obligations;

(v) change the Pro Rata Shares (excluding any change as a result of any increase
in the amount of the Loans pursuant to Section 2.14. or an assignment of Loans
permitted under Section 11.5.);

(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(viii) release any Guarantor from its obligations under the Guaranty except as
contemplated under Section 7.15.(c); or

(ix) waive a Default or Event of Default under Section 9.1.(a), except as
contemplated by Section 9.6.

(c) Amendment of Agent’s Duties, Etc. No amendment, waiver or consent unless in
writing and signed by the Agent, in addition to the Lenders required hereinabove
to take such action, shall affect the rights or duties of the Agent under this
Agreement or any of the other Loan Documents. No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent

 

- 60 -



--------------------------------------------------------------------------------

thereon and any amendment, waiver or consent shall be effective only in the
specific instance and for the specific purpose set forth therein. No course of
dealing or delay or omission on the part of the Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, the Parent, any other Loan Party or any other
Person subsequent to the occurrence of such Event of Default. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

Section 11.7. Nonliability of Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender. Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrower and no provision in this Agreement or in any of the other Loan
Documents, and no course of dealing between or among any of the parties hereto,
shall be deemed to create any fiduciary duty owing by the Agent or any Lender to
any Lender, the Borrower, any Subsidiary or any other Loan Party. Neither the
Agent nor any Lender undertakes any responsibility to the Parent or the Borrower
to review or inform the Parent or the Borrower of any matter in connection with
any phase of the business or operations of the Parent or the Borrower.

Section 11.8. Confidentiality.

Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non-public information obtained pursuant to the requirements of this
Agreement which has been identified as confidential or proprietary by the Parent
or the Borrower in accordance with its customary procedure for handling
confidential information of this nature and in accordance with safe and sound
banking practices but in any event may make disclosure: (a) to any of their
respective affiliates (provided any such affiliate shall agree to keep such
information confidential in accordance with the terms of this Section); (b) as
reasonably required by any bona fide Assignee, Participant or other transferee
in connection with the contemplated transfer of any Loan or participations
therein as permitted hereunder (provided they shall agree to keep such
information confidential in accordance with the terms of this Section); (c) as
required by any Governmental Authority or representative thereof or pursuant to
legal process; (d) to the independent auditors and other professional advisors
(provided they shall be notified of the confidential nature of the information
of the Agent or any Lender and shall agree to keep such information confidential
in accordance with the terms of this Section); and (e) after the happening and
during the continuance of an Event of Default, to any other Person, in
connection with the exercise by the Agent or the Lenders of rights hereunder or
under any of the other Loan Documents. The Agent and each Lender agrees to use
any such non-public information solely in connection with the transactions
contemplated by this Agreement and the other Loan Documents. Notwithstanding
anything to the contrary set forth herein or in any other written or oral
understanding or agreement to which the parties hereto are parties or by which
they are bound, the parties hereto acknowledge and agree that any obligations of
confidentiality contained herein and therein do not apply and have not applied
from the commencement of discussions between the parties to the tax treatment
and tax structure of the transactions contemplated by the Loan Documents (and
any related transactions or arrangements).

 

- 61 -



--------------------------------------------------------------------------------

Section 11.9. Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Agent, any affiliate of the Agent, and each of the Lenders and their
respective directors, officers, shareholders, agents, employees and counsel
(each referred to herein as an “Indemnified Party”) from and against any and all
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
of every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith) incurred by an Indemnified Party in connection
with, arising out of, or by reason of, any suit, cause of action, claim,
arbitration, investigation or settlement, consent decree or other proceeding
(the foregoing referred to herein as an “Indemnity Proceeding”) which is in any
way related directly or indirectly to: (i) this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby; (ii) the making of
any Loans; (iii) any actual or proposed use by the Borrower of the proceeds of
the Loans; (iv) the Agent’s or any Lender’s entering into this Agreement;
(v) the fact that the Agent and the Lenders have established the credit facility
evidenced hereby in favor of the Borrower; (vi) the fact that the Agent and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Parent, the Borrower and the other Subsidiaries; (vii) the
fact that the Agent and the Lenders are material creditors of the Borrower and
are alleged to influence directly or indirectly the business decisions or
affairs of the Parent, the Borrower and the other Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party in connection with
matters described in clause (i) and this clause (viii) to the extent found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct;
or (ix) any violation or non-compliance by the Borrower or any Subsidiary of any
Applicable Law (including any Environmental Law) including, but not limited to,
any Indemnity Proceeding commenced by (A) the Internal Revenue Service or state
taxing authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the Agent
and/or the Lenders as successors to the Borrower) to be in compliance with such
Environmental Laws.

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all costs and expenses of any
Indemnified Party in connection with any deposition of any Indemnified

 

- 62 -



--------------------------------------------------------------------------------

Party or compliance with any subpoena (including any subpoena requesting the
production of documents). This indemnification shall, among other things, apply
to any Indemnity Proceeding commenced by other creditors of the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority. If and to the
extent that the obligations of the Borrower hereunder are unenforceable for any
reason, the Borrower hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
Applicable Law. The Borrower’s obligations hereunder are in addition to, and not
in substitution of, any other obligation in respect of indemnification contained
in this Agreement or any other Loan Document.

Section 11.10. Termination; Survival.

At such time as all Obligations (other than obligations which survive as
provided in the following sentence) have been paid and satisfied in full, this
Agreement shall terminate. Notwithstanding any termination of this Agreement, or
of the other Loan Documents, the indemnities to which the Agent and the Lenders
are entitled under the provisions of Sections 10.7., 11.2. and 11.9. and any
other provision of this Agreement and the other Loan Documents, and the waivers
of jury trial and submission to jurisdictions contained in Section 11.4., shall
continue in full force and effect and shall protect the Agent and the Lenders
against events arising after such termination as well as before.

Section 11.11. Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 11.12. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE
FULLY PERFORMED, IN SUCH COMMONWEALTH.

Section 11.13. Counterparts.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

Section 11.14. Obligations with Respect to Loan Parties.

The obligations of the Borrower or the Parent to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Borrower or the Parent may have that
the Borrower or the Parent does not control such Loan Parties.

 

- 63 -



--------------------------------------------------------------------------------

Section 11.15. Limitation of Liability.

Neither the Agent, any Lender, nor any affiliate, officer, director, employee,
attorney, or agent of the Agent or any Lender shall have any liability with
respect to, and the Borrower and the Parent each hereby waives, releases, and
agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by the Borrower or the
Parent in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents. The Borrower
and the Parent each hereby waives, releases, and agrees not to sue the Agent or
any Lender or any of their respective affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Agreement or any
of the other Loan Documents, or any of the transactions contemplated by this
Agreement or financed hereby. Notwithstanding anything in this Section to the
contrary, no Defaulting Lender shall be entitled to claim any of the benefits of
this Section.

Section 11.16. Entire Agreement.

This Agreement and the other Loan Documents referred to herein embody the final,
entire agreement among the parties hereto and supersede any and all prior
commitments, agreements, representations, and understandings, whether written or
oral, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties hereto.

Section 11.17. Construction.

The Borrower, the Parent, the Agent and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Borrower, the Parent, the Agent
and each Lender.

Section 11.18. Time of the Essence.

Time is of the essence of each and every provision of this Agreement.

Section 11.19. Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Agent and each Lender have access
(including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Agent or the

 

- 64 -



--------------------------------------------------------------------------------

Borrower) provided that the foregoing shall not apply to (A) notices to any
Lender pursuant to Article II. and (B) any Lender that has notified the Agent or
the Borrower that it cannot or does not want to receive electronic
communications. The Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic delivery
pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Agent or the Borrower posts such documents or the documents become available on
a commercial website and the Agent or the Borrower notifies each Lender of said
posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. on the opening of business on the next business day for the recipient.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the certificate required by
Section 7.1.(c) to the Agent and shall deliver paper copies of any documents to
the Agent or to any Lender that requests such paper copies until a written
request to cease delivering paper copies is given by the Agent or such Lender.
Except for the certificates required by Section 7.1.(c), the Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

(b) Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Agent pursuant to
the procedures provided to the Borrower by the Agent.

[Signatures on Next Page]

 

- 65 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment Trust, its
general partner   By:   /s/ Bruce Goldman     Name: Bruce Goldman     Title:
Executive Vice President and General Counsel PREIT-RUBIN, INC.   By:   /s/ Bruce
Goldman     Name:   Bruce Goldman     Title: Executive Vice President and
General Counsel

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:   /s/ Andrew Ioannou   Name:
Andrew Ioannou   Title: Treasurer

[Signatures Continued on Next Page]

 

- 66 -



--------------------------------------------------------------------------------

[Signature Page to Term Loan Agreement

with PREIT Associates, L.P. and PREIT-RUBIN, Inc.]

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent and as a Lender By:   /s/
Stephen F. Gray   Name:   Stephen F. Gray   Title:   Vice President Address for
Notices:

Wells Fargo Bank, National Association

Real Estate Group

1750 H Street, N.W., Suite 400

Washington, DC 20006

Attention: Erin Peart, S.V.P.

Telecopier:    (202) 429-2984

Telephone:    (202) 303-3012

 

with a copy to:

 

Wells Fargo Bank, National Association

Real Estate Group

Two Logan Square, Suite 1910

100-120 North 18th Street

Philadelphia, PA 19103

Attention: Loan Administration Manager

Telecopier:    (215) 561-3812

Telephone:    (215) 640-6382

[Signatures Continued on Next Page]

 

- 67 -



--------------------------------------------------------------------------------

[Signature Page to Term Loan Agreement

with PREIT Associates, L.P. and PREIT-RUBIN, Inc.]

 

WILMINGTON TRUST OF PENNSYLVANIA By:   /s/ Michael Post   Name:   Michael Post  
Title:   AVP Lending Office (all Types of Loans) and Address for Notices:

Wilmington Trust of Pennsylvania

2003 S. Easton Road, Suite 204

Doylestown, PA 18901

Attn: Michael E. Post

Telecopier: 267.880.7008

Telephone: 267.880.7011

 

- 68 -



--------------------------------------------------------------------------------

ANNEX I

DEFINED TERMS

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 4.1.

“Adjusted EBITDA” means, for any Person and for any given period, (a) the EBITDA
of such Person and its Subsidiaries determined on a consolidated basis for such
period, plus (b) rent payments made during such period by such Person and its
Subsidiaries in respect of ground leases minus (c) the Reserve for Replacements
for all Properties owned by such Person and its Subsidiaries. Adjusted EBITDA
shall be (i) increased by the greater of a Person’s Ownership Share or Recourse
Share of rent payments made during such period by any Unconsolidated Affiliate
of such Person in respect of ground leases and (ii) decreased by the greater of
a Person’s Ownership Share or Recourse Share of the Reserve for Replacements for
all Properties owned by Unconsolidated Affiliates of such Person.

“Adjusted NOI” means, for any Property and for a given period, the sum of the
following (without duplication): (a) rents and other revenues received in the
ordinary course from such Property (including proceeds of rent loss insurance
but excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) minus (b) all
expenses paid or accrued related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and other similar
charges, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses (including an appropriate allocation for legal, accounting,
advertising, marketing and other expenses incurred in connection with such
Property, but specifically excluding general overhead expenses of the Borrower
and the Parent) minus (c) the Reserve for Replacements for such Property as of
the end of such period minus (d) the greater of (i) the actual property
management fee paid during such period and (ii) an imputed management fee in the
amount of three percent (3.0%) of the base rent revenues for such Property for
such period.

“Affected Lender” has the meaning given that term in Section 4.6.

“Affiliate” means with respect to a given Person, any other Person (other than
the Agent or any Lender): (a) directly or indirectly controlling, controlled by,
or under common control with, such given Person; (b) directly or indirectly
owning or holding five percent (5.0%) or more of any equity interest in such
given Person; or (c) five percent (5.0%) or more of whose voting stock or other
equity interest is directly or indirectly owned or held by such given Person.
For purposes of this definition, “control” (including with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”) means
the possession directly or indirectly of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or otherwise. The Affiliates of a
Person shall include any officer or director (or other Persons holding similar
positions) of such Person.



--------------------------------------------------------------------------------

“Agent” means Wells Fargo Bank, National Association, as contractual
representative for the Lenders under the terms of this Agreement and the other
Loan Documents, and together with its successors and assigns.

“Agreement Date” means the date as of which this Agreement is dated.

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means (a) with respect to LIBOR Loans and Base Rate Loans
based on the Daily LIBO Rate, 2.50% and (b) with respect to Base Rate Loans
based on the Prime Rate, 1.50%.

“Assignee” has the meaning given that term in Section 11.5.(c).

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

“Bankruptcy Event” means with respect to a Person, any of the events of the type
described or referred to in Section 9.1.(e) or (f).

“Base Rate” means the Daily LIBO Rate; provided, that if for any reason the
Daily LIBO Rate is unavailable, Base Rate shall mean the Prime Rate.

“Base Rate Loan” means any portion of a Loan bearing interest at a rate based on
the Base Rate.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Benefit Plan or a Multiemployer
Plan and which is maintained or otherwise contributed to by any member of the
ERISA Group.

“Benefit Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.



--------------------------------------------------------------------------------

“Borrower” means, subject to Section 7.16 hereof, PREIT Associates, L.P. and
PREIT-Rubin, Inc., individually and collectively and shall include their
respective successors and permitted assigns; provided, however, that solely as
used in Section 7.1(m), Section 8.2(e) and the first sentence of Section 8.7,
the term “Borrower” shall only be deemed to be PREIT Associates, L.P. and its
successors and permitted assigns.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in Philadelphia, Pennsylvania or San Francisco, California are
authorized or required to close and (b) with reference to a LIBOR Loan, any such
day that is also a day on which dealings in Dollar deposits are carried out in
the London interbank market.

“Capitalized Lease Obligation” means obligations under a lease that is required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation determined in accordance with GAAP.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, which has capital and
unimpaired surplus in excess of $500,000,000 and which bank or its holding
company has a short-term commercial paper rating of at least A-1 or the
equivalent by S&P or at least P-1 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-1 or the equivalent thereof by S&P or at least P-1 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, which have net assets of at least $500,000,000
and at least 85% of whose assets consist of securities and other obligations of
the type described in clauses (a) through (d) above.

“CIP Adjustment” means, at any time of determination, the sum of (i) 75% of
Construction in Progress attributable to Properties (or portions thereof) that
were Placed in Service in the fiscal quarter of the Parent most recently ended
plus, (ii) 50% of Construction in Progress attributable to Properties (or
portions thereof) that were Placed in Service in the fiscal quarter of the
Parent prior to the immediate preceding fiscal quarter of the Parent most
recently ended plus, (iii) 25% of Construction in Progress attributable to
Properties (or portions thereof) that were Placed in Service two fiscal quarters
of the Parent prior to the immediately preceding fiscal quarter of the Parent
most recently ended. For purposes of this definition, if portions of a Property
are considered to have been Placed in Service although other portions of such
Property have not, the portions Placed in Service and the portions not
considered Placed in Service shall each be accounted for as a separate Property.



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, such Lender’s obligation to make a Loan
pursuant to Section 2.1. in an amount up to, but not exceeding the amount set
forth for such Lender on Schedule 1 as such Lender’s “Commitment Amount”.

“Compliance Certificate” has the meaning given that term in Section 7.1.(c).

“Construction in Progress” means, at any time of determination, an amount equal
to the aggregate costs incurred to date with respect to Projects Under
Development. For the avoidance of doubt, the aggregate costs associated with any
Property (or portion thereof) that is considered to have been Placed in Service
(including in accordance with the second sentence of the definition of CIP
Adjustment) shall be excluded from Construction in Progress.

“Contingent Obligation” as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other payment obligation of another Person if
the primary purpose or intent of the Person incurring such liability, or the
primary effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that the holders of such
liability will be protected (in whole or in part) against loss with respect
thereto. Contingent Obligations shall include (i) any Guaranty of the
Indebtedness of another (other than of such Person for liabilities arising from
Nonrecourse Exceptions), (ii) the obligation to make take-or-pay or similar
payments if required regardless of nonperformance by any other party or parties
to an agreement, and (iii) any liability of such Person for the Indebtedness of
another through any agreement to purchase, repurchase or otherwise acquire such
obligation or any property constituting security therefor, to provide funds for
the payment or discharge of such obligation or to maintain the solvency,
financial condition or any balance sheet item or level of income of another. The
amount of any Contingent Obligation shall be equal to the amount of the
obligation so guaranteed or otherwise supported or, if not a fixed and
determined amount, the maximum amount so guaranteed.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.7.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.8.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the continuation of a LIBOR Loan and (c) the Conversion of a Base
Rate Loan into a LIBOR Loan.

“Credit Rating” means, for any Person, the lowest rating assigned by a Rating
Agency to each series of rated senior unsecured long term indebtedness of such
Person.

“Daily LIBO Rate” means (i) the rate of interest quoted by the Agent from time
to time as the London Inter-Bank Offered Rate for deposits in U.S. Dollars at
approximately 9:00 a.m. Pacific time for a period of one day divided by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency



--------------------------------------------------------------------------------

funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). Any change in such maximum rate
shall result in a change in Daily LIBO Rate on the date on which such change in
such maximum rate becomes effective.

“Default” means any of the events specified in Section 9.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” has the meaning set forth in Section 3.9.

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means, with respect to any Person for any period and without
duplication, net earnings (loss) of such Person for such period (excluding
equity in net earnings or net loss of Unconsolidated Affiliates) plus the sum of
the following amounts (but only to the extent included in determining net
earnings (loss) for such period): (a) depreciation and amortization expense and
other non-cash charges of such Person for such period, including without
limitation, non-cash compensation expense recorded under Financial Accounting
Standards Board Statement No. 123 (Revised 2004), Accounting for Stock Based
Compensation of such Person for such period, plus (b) interest expense of such
Person for such period, plus (c) all provisions for any federal, state or other
income tax of such Person in respect of such period, minus (plus)
(d) extraordinary gains (losses) of such Person for such period, plus (e) the
greater of such Person’s (i) Ownership Share or (ii) Recourse Share of the
EBITDA of the Unconsolidated Affiliates of such Person for such period, plus
(f) acquisition related costs of such Person expensed pursuant to FAS 141, that
would otherwise have been capitalized under GAAP immediately prior to the
effectiveness of FAS 141. For purposes of this definition, net earnings (loss)
shall be determined before minority interests and distributions to holders of
Preferred Stock.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in accordance with the provisions of Section 11.6.

“Eligible Assignee” means any Person that is: (a) an existing Lender; (b) a
commercial bank, trust company, savings and loan association, savings bank,
insurance company, investment bank or pension fund organized under the laws of
the United States of America, any state thereof or the District of Columbia, and
having total assets in excess of $5,000,000,000; or (c) a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, and having total assets in excess of
$10,000,000,000, provided that such bank is acting through a branch or agency
located in the United States of America. If such entity is not currently a
Lender, such entity’s (or in the case of a bank which is a subsidiary, such
bank’s parent’s) senior unsecured long term indebtedness must be rated BBB or
higher by S&P, Baa2 or higher by Moody’s or the equivalent or higher of either
such rating by another rating agency acceptable to the Agent.



--------------------------------------------------------------------------------

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National
Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 9.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Subsidiary” means any Subsidiary (a) holding title to assets which are
or are to become collateral for any Secured Indebtedness of such Subsidiary; and
(b) which is prohibited from Guarantying the Indebtedness of any other Person
pursuant to (i) any document, instrument or agreement evidencing such Secured
Indebtedness, (ii) a provision of such Subsidiary’s organizational documents
which provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness or (iii) any fiduciary
obligation owing to the holders of an Equity Interest in such Subsidiary and
imposed under Applicable Law.



--------------------------------------------------------------------------------

“Extension Request” has that meaning set forth in Section 2.10.

“Existing Revolving Credit Agreement” means that certain Credit Agreement dated
as of November 20, 2003 by and between the Borrower, the Parent, the financial
institutions party thereto as “Lenders”, and Wells Fargo, as Agent.

“Fair Market Value” means, with respect to any asset, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction. Fair Market Value shall be determined by
the Board of Directors of the Parent acting in good faith conclusively evidenced
by a board resolution thereof delivered to the Agent or, with respect to any
asset valued at up to $5,000,000, such determination may be made by the chief
financial officer of the Parent evidenced by an officer’s certificate delivered
to the Agent.

“FAS 141” means Financial Accounting Standards Board Statement No. 141 (Revised
2007), Business Combinations.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. (excluding any fees referred to in Section 3.5.(d)).

“FIN 46” means FASB Interpretation No. 46 as issued by the Financial Accounting
Standards Board.

“FIN 46 Entities” means those Persons who (a) are neither Guarantors or
Subsidiaries of the Parent and (b) who are consolidated with the Parent in the
financial statements of the Parent solely by reason of the application of FIN
46.

“Fixed Charges” means, with respect to a Person and for a given period, (a) such
Person’s Interest Expense for such period, plus (b) regularly scheduled
principal payments on Indebtedness of such Person and its Subsidiaries made
during such period, other than any balloon, bullet or similar principal payment
payable on any Indebtedness of such Person which repays such Indebtedness in
full, plus (c) Preferred Dividends paid by such Person and its Subsidiaries
during such period, plus (d) rent payments made during such period by such
Person and its Subsidiaries in respect of ground leases. Fixed Charges shall
include the greater of such Person’s Ownership Share or Recourse Share of the
amount of any of the items described in the immediately preceding clause
(b) though (d) of such Person’s Unconsolidated Affiliates.



--------------------------------------------------------------------------------

“Floating Rate Indebtedness” means all Indebtedness of a Person which bears
interest at a variable rate during the scheduled life of such Indebtedness and
for which such Person has not obtained Interest Rate Agreements which
effectively cause such variable rates to be equivalent to fixed rates less than
or equal to 10.0% per annum.

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person determined on a consolidated basis for such
period minus (or plus) (b) gains (or losses) from debt restructuring and sales
of operating property during such period plus (c) depreciation with respect to
such Person’s real estate assets and amortization (other than amortization of
deferred financing costs) of such Person for such period, all after adjustment
for unconsolidated partnerships and joint ventures. Adjustments for
unconsolidated entities will be calculated to reflect funds from operations on
the same basis.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.

“Gross Asset Value” means, at a given time, the sum (without duplication) of
(a) Operating Real Estate Value at such time, plus (b) all cash and Cash
Equivalents (excluding cash and Cash Equivalents the disposition of which is
restricted (other than restrictions on cash held in an exchange account by a
“qualified intermediary” in connection with the sale of a property pursuant to
and qualifying for tax treatment under Section 1031 of the Internal Revenue
Code)), and all accounts receivable net of reserves, of the Parent and its
Subsidiaries at such time, plus (c) the current book value of all land held for
future development owned in whole or in part by the Parent and its Subsidiaries,
plus (d) predevelopment costs associated with land referred to in the
immediately preceding clause (c) and, subject to the immediately following
sentence, refundable deposits associated with land that is not owned by the
Parent and its



--------------------------------------------------------------------------------

Subsidiaries, to the extent such predevelopment costs and refundable deposits
are included in the Parent’s publicly filed financial statements, plus (e) the
amount of Construction in Progress, plus (f) the CIP Adjustment plus (g) the
purchase price paid by the Parent or any Subsidiary (less any amounts paid to
the Parent or such Subsidiary as a purchase price adjustment, held in escrow,
retained as a contingency reserve, or in connection with other similar
arrangements) for any Property acquired by the Parent or such Subsidiary during
the immediately preceding four fiscal quarters of the Parent, plus (h) with
respect to each Unconsolidated Affiliate of the Parent, the greater of the
Parent’s (i) Ownership Share or (ii) Recourse Share of (v) all cash and Cash
Equivalents of such Unconsolidated Affiliate (excluding cash and Cash
Equivalents the disposition of which is restricted (other than restrictions on
cash held in an exchange account by a “qualified intermediary” in connection
with the sale of a property pursuant to and qualifying for tax treatment under
Section 1031 of the Internal Revenue Code)), (w) current book value of all land
held for future development owned in whole or part by such Unconsolidated
Affiliate and predevelopment costs associated with such land, (x) Construction
in Progress of such Unconsolidated Affiliate as of the end of the Parent’s
fiscal quarter most recently ended, (y) such Unconsolidated Affiliate’s
Operating Real Estate Value, and (z) such Unconsolidated Affiliate’s CIP
Adjustment, plus (i) the contractual purchase price of Properties of the Parent
and its Subsidiaries subject to purchase obligations, repurchase obligations,
forward commitments and unfunded obligations to the extent such obligations and
commitments are included in determinations of Total Liabilities. If obligations
under a contract to purchase or otherwise acquire unimproved or fully developed
real property are included when determining Total Liabilities and the seller
under such contract does not have the right to specifically enforce such
contract, then only an amount equal to the aggregate amount of due diligence
deposits, earnest money payments and other similar payments made under the
contract which, at such time, would be subject to forfeiture upon termination of
the contract, shall be included in Gross Asset Value. If obligations under a
contract to purchase or otherwise acquire real property being renovated or
developed by a third party are included when determining Total Liabilities and
such real property is not owned or leased by the Borrower or any of its
Subsidiaries, then only the amount equal to the maximum amount reasonably
estimated to be payable by such Person to such third party under a contract
between such Person and such third party during the remaining term of such
contract, shall be included in Gross Asset Value. To the extent that the current
book value of land held for development plus predevelopment costs included
pursuant to clause (d) above exceeds 5.0% of Gross Asset Value (determined
without giving effect to this sentence), such excess shall be excluded in
determining Gross Asset Value.

“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include the Parent.

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or



--------------------------------------------------------------------------------

lease (as lessee or lessor) of property or the purchase or sale of services
primarily for the purpose of enabling the obligor with respect to such
obligation to make any payment or performance (or payment of damages in the
event of nonperformance) of or on account of any part or all of such obligation,
or to assure the owner of such obligation against loss, (iii) the supplying of
funds to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit, or (v) the supplying of funds to or investing in a Person on account of
all or any part of such Person’s obligation under a Guaranty of any obligation
or indemnifying or holding harmless, in any way, such Person against any part or
all of such obligation. As the context requires, “Guaranty” shall also mean the
guaranty executed and delivered pursuant to Section 5.1. and substantially in
the form of Exhibit B.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity or “TLCP”
toxicity, “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold and (f) electrical equipment which contains any oil or dielectric
fluid containing levels of polychlorinated biphenyls in excess of fifty parts
per million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) obligations of such
Person in respect of money borrowed; (b) obligations of such Person (other than
trade debt incurred in the ordinary course of business), whether or not for
money borrowed (i) represented by notes payable, or drafts accepted, in each
case representing extensions of credit, (ii) evidenced by bonds, debentures,
notes or similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property; (c) all master lease
obligations; (d) Capitalized Lease Obligations of such Person; (e) all
reimbursement obligations of such Person under any letters of credit or
acceptances that have been presented for payment; (f) all Indebtedness of other
Persons which (i) such Person has Guaranteed (other than Guarantees which are
solely Guarantees of performance and not of payment and other Guarantees of such
Person for liabilities arising from Nonrecourse Exceptions) or is otherwise
recourse to such Person or (ii) is secured by a Lien on any property of such
Person; provided, that such Indebtedness shall be limited to the value of such
property so encumbered; and (g) the Recourse Share of all Indebtedness of any
partnership of which such Person is a general partner. For purposes of this
definition preferred equity of a Person shall not be considered to be
Indebtedness.

“Intellectual Property” has the meaning given that term in Section 6.1.



--------------------------------------------------------------------------------

“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (including, without limitation,
interest expense attributable to Capitalized Lease Obligations but excluding
capitalized interest funded from an interest reserve in a construction loan) of
such Person and in any event shall include all letter of credit fees and all
interest expense with respect to any Indebtedness in respect of which such
Person is wholly or partially liable whether pursuant to any repayment, interest
carry, performance Guarantee or otherwise, plus (b) to the extent not already
included in the foregoing clause (a) the greater of such Person’s (i) Ownership
Share or (ii) Recourse Share of all paid, accrued or capitalized interest
expense (as limited above) for such period of Unconsolidated Affiliates of such
Person.

“Interest Period” means with respect to any LIBOR Loan, the period commencing on
the date of the borrowing, Conversion or Continuation of such Loan and ending on
the last day of the period selected by the Borrower pursuant to the provisions
below. The duration of each Interest Period shall be one, two, three or six
months as the Borrower may, in the Notice of Borrowing, Notice of Continuation
or Notice of Conversion, select. In no event shall an Interest Period of a Loan
extend beyond the Termination Date. Whenever the last day of any Interest Period
would otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day;
provided, however, that if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar contractual
agreement or arrangement entered into with a nationally recognized financial
institution then having a Credit Rating of BBB- or higher by S&P or Baa3 or
higher by Moody’s for the purpose of protecting against fluctuations in interest
rates.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person and whether or not such
investment constitutes a controlling interest in such Person: (a) the purchase
or other acquisition of any share of capital stock, evidence of Indebtedness or
other security issued by any other Person; (b) any loan, advance or extension of
credit to, or contribution (in the form of money or goods) to the capital of,
any other Person; (c) any Guaranty of the Indebtedness of any other Person;
(d) any other investment in any other Person; and (e) any commitment or option
to make an Investment in any other Person.

“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and permitted assigns.

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender as such
Lender may notify the Agent in writing from time to time.



--------------------------------------------------------------------------------

“LIBOR” means, for the Interest Period for any LIBOR Loan, (i) the rate of
interest quoted by the Agent from time to time as the London Inter-Bank Offered
Rate for deposits in U.S. Dollars at approximately 9:00 a.m. Pacific time, two
(2) Business Days prior to the date of commencement of such Interest Period for
purposes of calculating effective rates of interest for loans or obligations
making reference thereto for an amount approximately equal to the applicable
LIBOR Loan and for a period of time approximately equal to such Interest Period
divided by (ii) a percentage equal to 1 minus the stated maximum rate (stated as
a decimal) of all reserves, if any, required to be maintained with respect to
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”) as
specified in Regulation D of the Board of Governors of the Federal Reserve
System (or against any other category of liabilities which includes deposits by
reference to which the interest rate on LIBOR Loans is determined or any
applicable category of extensions of credit or other assets which includes loans
by an office of any Lender outside of the United States of America). Any change
in such maximum rate shall result in a change in LIBOR on the date on which such
change in such maximum rate becomes effective.

“LIBOR Loan” means any portion of a Loan bearing interest at a rate based on
LIBOR.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income or
profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to the payment of the general, unsecured
creditors of such Person; (c) the filing of any financing statement under the
Uniform Commercial Code or its equivalent in any jurisdiction, excluding any
financing statement filed to give notice of the existence of an operating lease;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

“Loan” means a loan made by a Lender pursuant to Section 2.1.

“Loan Document” means this Agreement, each Note, the Guaranty, and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement.

“Loan Party” means each of the Borrower, the Parent and each other Guarantor.
Schedule 1.1. sets forth the Loan Parties in addition to the Borrower and the
Parent as of the Agreement Date.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition, results of operations or business
prospects of the Borrower and its Subsidiaries taken as a whole, or the Parent
and its Subsidiaries taken as a whole, (b) the legal ability of the Borrower or
any other Loan Party that is a Material Subsidiary to perform its obligations
under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders and the Agent under any of such Loan Documents or (e) the timely payment
of the principal of or interest on the Loans or other amounts payable in
connection therewith.



--------------------------------------------------------------------------------

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, any
other Loan Party or any other Subsidiary is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could
reasonably be expected to have a Material Adverse Effect.

“Material Plan” means at any time a Benefit Plan or Benefit Plans having
aggregate Unfunded Liabilities in excess of $1,000,000.

“Material Subsidiary” means one or more Subsidiaries (other than the Borrower)
to which more than $25,000,000 of Gross Asset Value is directly or indirectly
attributable.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made or to be made by a Person owning an interest in real
estate granting a Lien on such interest in real estate as security for the
payment of Indebtedness.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person, provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit a
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash or the Fair Market Value of all other property
received by such Person in respect of such Equity Issuance net of investment
banking fees, legal fees, accountants fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred by such
Person in connection with such Equity Issuance.

“Nonrecourse Exceptions” means, with respect to Nonrecourse Indebtedness,
reasonable and customary exceptions for fraud, willful misrepresentation,
misapplication of funds (including misappropriation of security deposits and
failure to apply rents to operating expenses or debt service), indemnities
relating to environmental matters and waste of property constituting security
for such



--------------------------------------------------------------------------------

Nonrecourse Indebtedness, post-default interest, attorney’s fees and other costs
of collection to the extent not covered by the value of the property
constituting security for such Nonrecourse Indebtedness and other similar
exceptions to nonrecourse liability. Nonrecourse Exceptions shall also include
the contingent liability of a Person in respect of Nonrecourse Indebtedness of
another Person providing for liability arising upon the occurrence of a
Bankruptcy Event with respect to such other Person or the occurrence of other
contingent events such as a violation of a due on sale clause or a due on
finance clause or a violation of special purpose entity covenants (whether such
liability arises under a Guaranty of such Nonrecourse Indebtedness enforceable
only upon the occurrence of such Bankruptcy Event or such other contingent
event, as an obligation to pay to the holder of such Nonrecourse Indebtedness
damages resulting from the occurrence of such Bankruptcy Event or other
contingent event, or otherwise); provided, however, upon the occurrence of any
Bankruptcy Event or other contingent event with respect to such other Person, or
once such liability shall otherwise cease to be contingent, then such liability
shall no longer be considered to be Nonrecourse Indebtedness.

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment is contractually limited
to specific assets of such Person encumbered by a Lien securing such
Indebtedness or (b) if such Person is a Single Asset Entity, any Indebtedness
for borrowed money of such Person. Liability of a Person under (i) a Guaranty of
Nonrecourse Exceptions or (ii) completion guarantees for Projects Under
Development, to the extent relating to the Nonrecourse Indebtedness of another
Person, shall not, in and of itself, prevent such liability from being
characterized as Nonrecourse Indebtedness.

“Note” means a promissory note of the Borrower substantially in the form of
Exhibit F, payable to the order of a Lender in a principal amount equal to the
amount of such Lender’s Commitment as originally in effect and otherwise duly
completed.

“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent evidencing the Borrower’s request for the borrowing of the Loans.

“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.7. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.8. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, the Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower
owing to the Agent or any Lender of every kind, nature and description, under or
in respect of this Agreement, any of the other Loan Documents, including,
without limitation, the Fees, any other fees payable under any Loan Document and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.



--------------------------------------------------------------------------------

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants paying rent (including each tenant in
occupancy during a free rent period negotiated under the terms of its lease and
space provided to and accepted by a tenant for performance by the tenant of
fit-up work) pursuant to binding leases as to which no monetary default has
occurred and is continuing to (b) the aggregate net rentable square footage of
such Property. When determining the Occupancy Rate of a Property, a tenant will
be deemed to be in occupancy provided such tenant (A) is paying rent to the
extent required under the lease, (B) has taken physical possession of its leased
space, and (C) if not already open for business, the Borrower reasonably
anticipates that such tenant will be open for business within 90 days of the
date such tenant first took possession of such space.

“Off Balance Sheet Liabilities” means, with respect to any Person, (a) any
repurchase obligation or liability of such Person with respect to any accounts
or notes receivable sold, transferred or otherwise disposed of by such Person,
(b) any repurchase obligation or liability of such Person with respect to
property or assets leased by such Person as lessee and (c) all obligations of
such Person under any synthetic lease, tax retention operating lease, off
balance sheet loan or similar off balance sheet financing, if in the case of
this clause (c), the transaction giving rise to such obligation (i) is
considered indebtedness for borrowed money for tax purposes but is classified as
an operating lease or (ii) does not (and is not required to pursuant to GAAP)
appear as a liability on the balance sheet of such Person. The obligations or
liabilities of a Person as lessee under any operating lease shall not be
included within this definition so long as the terms of such operating lease do
not require any payment by or on behalf of such Person at the scheduled
termination date of such operating lease, pursuant to a required purchase by or
on behalf of such Person of the property or assets subject to such operating
lease.

“Operating Real Estate Value” means, as of a given date, the Adjusted NOI for
all Properties of the Parent, its Subsidiaries and its Unconsolidated Affiliates
for the four fiscal-quarter period most recently ended divided by 7.50%. For
purposes of determining Operating Real Estate Value (a) Adjusted NOI from
Properties acquired by the Parent, any Subsidiary or any Unconsolidated
Affiliate during the immediately preceding four fiscal quarters of the Parent or
disposed of by any such Person during the immediately preceding fiscal quarter
of the Parent, shall be excluded and (b) with respect to a Property owned by an
Unconsolidated Affiliate, only the greater of the Parent’s (i) Ownership Share
or (ii) Recourse Share of the Adjusted NOI, as applicable, of such Property
shall be used when determining Operating Real Estate Value. If the Parent, the
Borrower or their Subsidiaries own Equity Interests in an Unconsolidated
Affiliate which owns a Property the Adjusted NOI of which has not been excluded
from determinations of Operating Real Estate Value by virtue of the immediately
preceding clause (a), and such Unconsolidated Affiliate then becomes a
Subsidiary as a result of the acquisition by the Parent, the Borrower or their
Subsidiaries of additional Equity Interests or otherwise, the Adjusted NOI for
Properties owned by such Unconsolidated Affiliate which has become a Subsidiary
shall continue to be included in determinations of Operating Real Estate Value
and not be excluded by virtue of the immediately preceding clause (a).



--------------------------------------------------------------------------------

“Ownership Share” means, with respect to any Subsidiary of a Person or any
Unconsolidated Affiliate of a Person, the greater of (a) such Person’s relative
nominal direct and indirect ownership interest (expressed as a percentage) in
such Subsidiary or Unconsolidated Affiliate or (b) such Person’s relative direct
and indirect economic interest (calculated as a percentage) in such Subsidiary
or Unconsolidated Affiliate determined in accordance with the applicable
provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

“Parent” has the meaning set forth in the introductory paragraph hereof and
shall include the Parent’s successors and permitted assigns.

“Participant” has the meaning given that term in Section 11.5.(b).

“Partnership Agreement” means that certain First Amended and Restated Agreement
of Limited Partnership Agreement of PREIT Associates, L.P. dated as of
September 30, 1997, by and among Pennsylvania Real Estate Investment Trust, as
the general partner and the limited partners whose names are set forth therein,
as amended and in effect on the Effective Date.

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means (a) Liens securing taxes, assessments and other charges
or levies imposed by any Governmental Authority (excluding any Lien imposed
pursuant to any of the provisions of ERISA or pursuant to any Environmental
Laws) or the claims of materialmen, mechanics, carriers, warehousemen or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which are not at the time required to be paid or discharged
under Section 7.7.; (b) Liens consisting of deposits or pledges made, in the
ordinary course of business, in connection with, or to secure payment of,
obligations under workmen’s compensation, unemployment insurance or similar
Applicable Laws; (c) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of the Borrower and (e) Liens in favor of the Agent for the benefit of the
Lenders.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

“Placed in Service” means for each Project Under Development (or portion
thereof), the time, determined in accordance with GAAP, at which the ground-up
construction, redevelopment and/or expansion of such Property is considered
substantially completed and such Property is held available for occupancy
subject only to completion of tenant improvements but in any event shall be
deemed to have occurred no later than one year from cessation of major
construction activity (as distinguished from activities such as routine
maintenance, punch list items and cleanup).



--------------------------------------------------------------------------------

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to 5.0% plus the Base Rate as in effect from time to time.

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Stock issued by the
Parent or a Subsidiary. Preferred Dividends shall not include dividends or
distributions (a) paid or payable solely in Equity Interests (other than Equity
Interests redeemable at the option of the holder) payable to holders of such
class of Equity Interests; (b) paid or payable to the Parent, the Borrower or
another Subsidiary; or (c) constituting balloon, bullet or similar redemptions
resulting in the redemption of Preferred Stock.

“Preferred Equity Interest” means, with respect to any Person, shares of capital
stock of, or other Equity Interests in, such Person which are entitled to
preference or priority over any other capital stock of, or other Equity Interest
in, such Person in respect of the payment of dividends or distribution of assets
upon liquidation or both.

“Prime Rate” means a base rate of interest which the Agent establishes from time
to time. Any change in the Prime Rate shall be effective on the day such change
is announced by the Agent at its principal office in San Francisco, California.

“Principal Office” means 2120 E. Park Place, Suite 100, El Segundo, California
90245.

“Project Under Development” means a Property owned by the Parent, any Subsidiary
or any Unconsolidated Affiliate on which ground-up construction, redevelopment,
and/or expansion has commenced. A Property undergoing ordinary course capital
improvements which would qualify as recurring capital expenditures or incurring
costs due to ordinary course turnover of non-anchor tenant space, shall not be
considered to be a Project Under Development. A Property or portions of that
Property shall no longer be considered a Project Under Development after the
earlier of (i) the time it is Placed in Service, and (ii) the Borrower’s
election (which election shall be irrevocable without the Agent’s consent) to no
longer treat such Property (or portion thereof) as a Project Under Development.

“Property” means a parcel (or group of related parcels) of real property
developed (or which is to be developed) principally for retail, industrial or
residential multi-family use.

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage,
of (a) the unpaid principal amount of such Lender’s Loan to (b) the aggregate
unpaid principal amount of all Loans.

“Rating Agencies” means each of Moody’s and S&P.



--------------------------------------------------------------------------------

“Recourse Share” means, with respect to any Person, the portion (calculated as a
percentage) of the total Indebtedness of another Person guaranteed by such
Person, or which is otherwise recourse to such Person (other than Indebtedness
consisting of Guarantees which are solely Guarantees of performance and not of
payment and other Guarantees of such Person for liabilities arising from
Nonrecourse Exceptions).

“Register” has the meaning given that term in Section 11.5.(d).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date (or with respect to any Lender that becomes a party to
this Agreement after the Agreement Date, any change effective after the date on
which such Lender becomes a party hereto) in Applicable Law (including without
limitation, Regulation D of the Board of Governors of the Federal Reserve
System) or the adoption or making after such date of any interpretation,
directive or request applying to a class of banks, including such Lender, of or
under any Applicable Law (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful) by any Governmental Authority
or monetary authority charged with the interpretation or administration thereof
or compliance by any Lender with any request or directive regarding capital
adequacy.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Requisite Lenders” means, as of any date, Lenders (which shall include the
Lender then acting as Agent) holding at least 66-2/3% of the aggregate
outstanding principal amount of the Loans; provided that (a) in determining such
percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and the Pro Rata Shares of the Loans of the Lenders
shall be redetermined, for voting purposes only, to exclude the Pro Rata Shares
of the Loans of such Defaulting Lenders, and (b) at all times when two or more
Lenders are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two Lenders.

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a)(i) the aggregate square footage of all
completed space of such Property times (ii) $0.15 times (b) the number of days
in such period divided by (c) 365. The Properties included in the calculation of
Reserve for Replacements shall not include those Properties or portions thereof
with respect to which or to the extent that a third party (x) owns the
improvements thereon, (y) is a party to a ground lease with the Parent, the
Borrower or a Subsidiary with respect to the land therein and (z) is
contractually obligated to make all repairs and capital improvements and
replacements thereof.

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent or any of its
Subsidiaries now or hereafter outstanding, except a dividend payable to holders
of Equity Interests solely in the form of Equity Interests of the Parent or any
such Subsidiary, as the case may be; (b) any redemption, conversion, exchange,



--------------------------------------------------------------------------------

retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares or similar units of any class of stock
or other equity interest of the Parent or any of its Subsidiaries now or
hereafter outstanding; and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares or similar units of any class of stock or other equity interest of the
Parent or any of its Subsidiaries now or hereafter outstanding.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

“Secured Indebtedness” means, with respect to a Person as of any given date and
without duplication, (a) the aggregate principal amount of all Indebtedness of
such Person outstanding at such date and that is secured in any manner by any
Lien and (b) Indebtedness of such Person under a Guaranty of Secured
Indebtedness of another Person. In the case of the Parent, shall include
(without duplication) the Parent’s Ownership Share of the Secured Indebtedness
of its Unconsolidated Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entity, such Person shall also be deemed to
be a Single Asset Entity for purposes of this Agreement.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); and (b) such Person is
able to pay its debts or other obligations in the ordinary course as they mature
and (c) that the Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.

“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the securities or other ownership interests
having by the terms thereof ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions of such
corporation, partnership or other entity (without regard to the occurrence of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 30.0% of total consolidated assets (exclusive of depreciation) at such
time of the Parent and its Subsidiaries determined on a consolidated basis.



--------------------------------------------------------------------------------

“Tangible Net Worth” means, for any Person and as of a given date, such Person’s
total consolidated stockholder’s equity plus, in the case of the Parent,
increases in accumulated depreciation and amortization occurring after
December 31, 2007, minus (to the extent reflected in determining stockholders’
equity of such Person): (a) the amount of any write-up in the book value of any
assets reflected in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (b) the aggregate of
all amounts appearing on the assets side of any such balance sheet for patents,
patent applications, copyrights, trademarks, trade names, goodwill and other
like assets which would be classified as intangible assets under GAAP, all
determined on a consolidated basis.

“Taxes” has the meaning given that term in Section 3.10.

“Termination Date” means March 20, 2010 or such later date to which such date
may be extended in accordance with Section 2.10.

“Total Budgeted Cost Until Stabilization” means, with respect to a Project Under
Development, and at any time, the aggregate amount of all costs budgeted to be
paid, incurred or otherwise expended or accrued by the Parent, the Borrower, a
Subsidiary or an Unconsolidated Affiliate with respect to such Property to
achieve an Occupancy Rate of 100%, including without limitation, all amounts
budgeted with respect to all of the following: (a) acquisition of land and any
related site improvements, demolition costs, architecture, engineering,
construction/project management and development fees, legal fees and entitlement
fees; (b) a reasonable and appropriate reserve for construction interest;
(c) tenant improvements; (d) leasing commissions and other leasing costs,
(e) infrastructure costs and (f) other hard and soft costs associated with the
development or redevelopment of such Property. With respect to any Property that
is a redevelopment involving the addition of gross leasable area, the Total
Budgeted Cost Until Stabilization shall include all budgeted costs for
expansions of the Property associated with the additional gross leasable area
and all budgeted costs for renovations and other expenditures. With respect to
any Property to be developed from the ground up in more than one phase, the
Total Budgeted Cost Until Stabilization shall exclude budgeted costs (other than
costs relating to acquisition of land and related site improvements, demolition
costs, architecture, engineering, construction/project management and
development fees, legal fees and entitlement fees) to the extent relating to any
phase for which (i) construction has not yet commenced and (ii) a binding
construction contract or lease agreement has not been entered into by the
Parent, the Borrower, any other Subsidiary or any Unconsolidated Affiliate, as
the case may be. The calculation of Total Budgeted Cost Until Stabilization
herein shall be net of (x) any amount of budgeted costs attributable to portions
of any Property that have been Placed in Service and (y) the aggregate sale
proceeds of a sale of a pad site within a Project under Development that are
payable pursuant to a binding sale contract with a third party approved by the
Agent.

“Total Liabilities” means, as to any Person as of a given date, all liabilities
which would, in conformity with GAAP, be properly classified as a liability on
the consolidated balance sheet of such Person as of such date, and in any event
shall include (without duplication): (a) all Indebtedness of such Person
(whether or not Nonrecourse Indebtedness and whether or not secured by a Lien),



--------------------------------------------------------------------------------

including without limitation, Capitalized Lease Obligations and the full stated
amount of undrawn letters of credit issued for the account of such Person, but
excluding (i) letters of credit secured with cash collateral, (ii) letters of
credit issued solely in lieu of a non-payment performance obligation and
(iii) letters of credit securing a refundable obligation under a binding
contract; (b) all accounts payable (including tenant deposits accounted for as
payables but excluding tenant deposits held as restricted cash and not included
in the calculation of Gross Asset Value pursuant to clause (b) of the definition
of such term) and accrued expenses of such Person; (c) all purchase and
repurchase obligations and forward commitments of such Person to the extent such
obligations or commitments are evidenced by a binding purchase agreement
(forward commitments shall include without limitation forward equity commitments
and commitments to purchase properties); (d) all unfunded obligations of such
Person; (e) all lease obligations of such Person (including ground leases) to
the extent required under GAAP to be classified as a liability on the balance
sheet of such Person; (f) all Contingent Obligations and Off Balance Sheet
Liabilities of such Person; (g) all liabilities of any Unconsolidated Affiliate
of such Person, which liabilities such Person has Guaranteed or is otherwise
obligated on a recourse basis; and (h) the greater of such Person’s
(i) Ownership Share or (ii) Recourse Share of the Indebtedness of any
Unconsolidated Affiliate of such Person, including Nonrecourse Indebtedness of
such Person. For purposes of clauses (c) and (d) of this definition, the amount
of Total Liabilities of a Person at any given time in respect of a contract to
purchase or otherwise acquire unimproved or fully developed real property shall
be equal to (i) the total purchase price payable by such Person under the
contract if, at such time, the seller of such real property would be entitled to
specifically enforce the contract against such Person, otherwise and (ii) the
aggregate amount of due diligence deposits, earnest money payments and other
similar payments made by such Person under the contract which, at such time,
would be subject to forfeiture upon termination of the contract. For purposes of
clause (c) of this definition, the amount of Total Liabilities of a Person at
any given time in respect of a contract to purchase or otherwise acquire real
property being renovated or developed by a third party shall be equal to the
maximum amount reasonably estimated to be payable by such Person to such third
party under a contract between such Person and such third party during the
remaining term of such contract. For purposes of this definition, if the assets
of a Subsidiary of a Person consist solely of Equity Interests in one
Unconsolidated Affiliate of such Person and such Person is not otherwise
obligated in respect of the Indebtedness of such Unconsolidated Affiliate, then
only such Person’s Ownership Share of the Indebtedness of such Unconsolidated
Affiliate shall be included as Total Liabilities of such Person. For purposes of
determining the Total Liabilities of the Parent and the Subsidiaries, the amount
of any Indebtedness assumed by the Parent or any Subsidiary at the time of an
acquisition which the Parent is required under GAAP to reflect at fair value on
a balance sheet, shall be equal to outstanding principal balance of such
Indebtedness and not the fair value of such Indebtedness as would be reflected
on the Parent’s balance sheet.

“Transfer Authorizer Designation” means a form substantially in the form of
Exhibit I to be delivered to the Agent pursuant to Section 5.1.

“Trust Agreement” means that certain Pennsylvania Real Estate Investment Trust
Trust Agreement, as amended and restated as of December 16, 1997, among the
trustees a party thereto, as amended and in effect on the Effective Date.



--------------------------------------------------------------------------------

“Type” with respect to any portion of a Loan, refers to whether such portion is
a LIBOR Loan or a Base Rate Loan.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated in accordance with GAAP with
the financial results of such Person on the consolidated financial statements of
such Person.

“Unfunded Liabilities” means, with respect to any Benefit Plan at any time, the
amount (if any) by which (a) the value of all benefit liabilities under such
Benefit Plan, determined on a plan termination basis using the assumptions
prescribed by the PBGC for purposes of Section 4044 of ERISA, exceeds (b) the
fair market value of all Benefit Plan assets allocable to such liabilities under
Title IV of ERISA (excluding any accrued but unpaid contributions), all
determined as of the then most recent valuation date for such Benefit Plan, but
only to the extent that such excess represents a potential liability of a member
of the ERISA Group to the PBGC or any other Person under Title IV of ERISA.

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person all of the equity
securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) of which are at the time directly or
indirectly owned or controlled by such Person or one or more other Subsidiaries
of such Person or by such Person and one or more other Subsidiaries of such
Person. In the case of the Parent, the term “Wholly Owned Subsidiary” shall also
include any Subsidiary of the Parent (a) of which the Parent owns or controls,
directly, or indirectly through one or more other Subsidiaries, substantially
all of the equity securities or other ownership interests and (b) over which the
Parent possesses sufficient control to warrant treating such Subsidiary as if it
were otherwise a Wholly Owned Subsidiary, in each case, as determined by the
Agent.